Execution Version
 
Published CUSIP Number:                     
364-DAY CREDIT AGREEMENT
Dated as of October 1, 2008
among
WILLIS NORTH AMERICA INC.,
as Borrower,
WILLIS GROUP HOLDINGS LIMITED,
as Parent,
BANK OF AMERICA, N.A.,
as Administrative Agent
and
The Other Term Lenders Party Hereto
BANC OF AMERICA SECURITIES LLC,
J.P. MORGAN SECURITIES INC.,
SUNTRUST ROBINSON HUMPHREY, INC.,
and
THE ROYAL BANK OF SCOTLAND PLC,
as
Book Managers
BANC OF AMERICA SECURITIES LLC,
as
Sole Lead Arranger
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
    1  
1.01 Defined Terms
    1  
1.02 Other Interpretive Provisions
    21  
1.03 Accounting Terms
    22  
1.04 Rounding
    23  
1.05 Times of Day
    23  
1.06 Annualization
    23  
 
       
ARTICLE II. THE COMMITMENTS AND BORROWINGS
    23  
2.01 The Term Loan Borrowing
    23  
2.02 Term Loan Borrowing, Conversions and Continuations of Term Loans
    24  
2.03 Prepayments
    25  
2.04 Repayment of Term Loans
    26  
2.05 Interest
    26  
2.06 Fees
    26  
2.07 Computation of Interest and Fees
    27  
2.08 Evidence of Debt
    27  
2.09 Payments Generally; Administrative Agent’s Clawback
    28  
2.10 Sharing of Payments by Term Lenders
    29  
2.11 Determination of Eurocurrency Rate
    30  
 
       
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
    31  
3.01 Taxes
    31  
3.02 Illegality
    35  
3.03 Inability to Determine Rates
    35  
3.04 Increased Costs; Reserves on Eurocurrency Rate Loans
    36  
3.05 Compensation for Losses
    38  
3.06 Mitigation Obligations; Replacement of Term Lenders
    38  
3.07 Survival
    39  
 
       
ARTICLE IV. CONDITIONS PRECEDENT TO BORROWINGS
    39  
4.01 Conditions of the Term Loan Borrowing
    39  
 
       
ARTICLE V. REPRESENTATIONS AND WARRANTIES
    42  
5.01 Organization; Powers
    42  
5.02 Authorization; Enforceability
    42  
5.03 Governmental Approvals; No Conflicts
    42  
5.04 Financial Condition; No Material Adverse Change
    42  
5.05 Properties
    43  
5.06 Litigation and Environmental Matters
    43  
5.07 Compliance with Laws; Absence of Default
    43  
5.08 Investment Company Status
    43  
5.09 Taxes
    43  
5.10 ERISA
    44  
5.11 Disclosure
    44  

i



--------------------------------------------------------------------------------



 



              Page  
5.12 Subsidiaries
    44  
5.13 Solvency
    44  
5.14 Use of Proceeds
    45  
5.15 Pari Passu
    45  
 
       
ARTICLE VI. AFFIRMATIVE COVENANTS
    45  
6.01 Financial Statements; Ratings Change and Other Information
    45  
6.02 Notices of Material Events
    48  
6.03 Existence; Conduct of Business
    48  
6.04 Payment of Taxes
    48  
6.05 Maintenance of Properties; Insurance
    48  
6.06 Books and Records; Inspection Rights
    49  
6.07 Compliance with Laws
    49  
6.08 Use of Proceeds
    49  
 
       
ARTICLE VII. NEGATIVE COVENANTS
    49  
7.01 Subsidiary Indebtedness
    49  
7.02 Liens
    50  
7.03 Investments
    51  
7.04 Fundamental Changes
    52  
7.05 Asset Sales
    53  
7.06 Sale and Leaseback Transactions
    54  
7.07 Restricted Payments
    54  
7.08 Financial Covenants
    55  
 
       
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
    55  
8.01 Events of Default
    55  
8.02 Remedies Upon Event of Default
    57  
8.03 Application of Funds
    57  
 
       
ARTICLE IX. ADMINISTRATIVE AGENT
    58  
9.01 Appointment and Authority
    58  
9.02 Rights as a Term Lender
    58  
9.03 Exculpatory Provisions
    59  
9.04 Reliance by Administrative Agent
    59  
9.05 Delegation of Duties
    60  
9.06 Resignation of Administrative Agent
    60  
9.07 Non-Reliance on Administrative Agent and Other Term Lenders
    61  
9.08 No Other Duties, Etc
    61  
9.09 Administrative Agent May File Proofs of Claim
    61  
9.10 Guaranty Matters
    62  
 
       
ARTICLE X. MISCELLANEOUS
    62  
10.01 Amendments, Etc
    62  
10.02 Notices; Effectiveness; Electronic Communications
    63  
10.03 No Waiver; Cumulative Remedies; Enforcement
    65  
10.04 Expenses; Indemnity; Damage Waiver
    66  
10.05 Payments Set Aside
    68  
10.06 Successors and Assigns
    68  

ii



--------------------------------------------------------------------------------



 



              Page  
10.07 Treatment of Certain Information; Confidentiality
    71  
10.08 Right of Setoff
    72  
10.09 Interest Rate Limitation
    72  
10.10 Counterparts; Integration; Effectiveness
    72  
10.11 Survival of Representations and Warranties
    73  
10.12 Severability
    73  
10.13 Replacement of Term Lenders
    73  
10.14 Governing Law; Jurisdiction; Etc
    74  
10.15 Waiver of Jury Trial
    75  
10.16 No Advisory or Fiduciary Responsibility
    75  
10.17 Electronic Execution of Assignments and Certain Other Documents
    76  
10.18 USA PATRIOT Act
    76  
 
       
SIGNATURES
    S-1  

iii



--------------------------------------------------------------------------------



 



SCHEDULES

     
1.01(a)
  Mandatory Cost Formulae
1.01(b)
  Guarantors
1.01(c)
  Consolidated EBITDA
2.01
  Applicable Percentages and Term Loan Commitments
5.06
  Disclosed Matters
5.12
  Subsidiaries
7.02
  Existing Liens
7.03
  Existing Investments
7.06
  Specified Properties
10.02
  Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

          Form of  
A
  Term Loan Notice
B
  Term Loan Note
C
  Compliance Certificate
D-1
  Assignment and Assumption
D-2
  Administrative Questionnaire
E
  Guaranty Agreement
F-1
  Opinion of Adam G. Ciongoli
F-2
  Opinion of Appleby
F-3
  Opinion of Oliver Goodinge

iv



--------------------------------------------------------------------------------



 



364-DAY CREDIT AGREEMENT
     This 364-DAY CREDIT AGREEMENT (“Agreement”) is entered into as of
October 1, 2008, among WILLIS NORTH AMERICA INC., a Delaware corporation (the
“Borrower”), WILLIS GROUP HOLDINGS LIMITED, an exempted company under the
Companies Act 1981 of Bermuda (the “Parent”), each lender from time to time
party hereto (collectively, the “Term Lenders” and individually, a “Term
Lender”), and BANK OF AMERICA, N.A., as Administrative Agent.
PRELIMINARY STATEMENTS:
     Pursuant to the Merger Agreement dated as of June 7, 2008 (the “Merger
Agreement”) among the Parent, Hermes Acquisition Corp., a Virginia corporation
(the “Acquisition Subsidiary”), and Hilb Rogal & Hobbs Company, a Virginia
corporation (the “Acquired Company”), the Parent, the Acquired Company, and the
Acquisition Subsidiary have agreed to consummate a merger (the “Merger”) in
which the Acquired Company will be merged with and into the Acquisition
Subsidiary, with the Acquisition Subsidiary being the surviving corporation.
     The Parent and the Borrower have requested that the Term Lenders provide to
the Borrower a term loan facility to be made available, among other things and
in addition to other sources, (i) to pay the holders of the Equity Interests
(defined below) of the Acquired Company a portion of the cash consideration for
their shares in the Acquired Company, (ii) to pay transaction fees and expenses
related to the Merger and (iii) to refinance the Existing Material Indebtedness
(defined below).
     In furtherance of the foregoing, the Term Lenders are willing to make
available the term loan facility on the terms and subject to the conditions set
forth herein. In consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “Acquired Company” has the meaning specified in the Preliminary Statements.
     “Acquired EBITDA” means, with respect to any Acquired Entity or Business or
any Sold Entity or Business (any of the foregoing, a “Pro Forma Entity”) for any
period, the portion of Consolidated Net Income for such period attributable to
such Pro Forma Entity plus (a) without duplication and to the extent deducted in
determining such portion of Consolidated Net Income for such Pro Forma Entity,
the sum of (i) consolidated interest expense for such period, (ii) consolidated
income tax expense for such period, (iii) all amounts attributable to
depreciation and amortization for such period, (iv) any extraordinary losses and
non-recurring charges for such period, (v) any non-cash charges (including the
non-cash portion of pension expense) for such period, (vi) losses on asset sales
outside the ordinary course of business for such period, (vii) restructuring
charges or provisions for such period, (viii) any expenses or charges incurred

1



--------------------------------------------------------------------------------



 



in connection with any issuance of debt or equity securities for such period and
(ix) any deduction for minority interest expense for such period with respect to
a Subsidiary that is not wholly owned by the Parent (provided, that (A) the
amount added to Consolidated Net Income pursuant to this subclause (ix) for any
period shall not exceed 5% of the amount of Consolidated EBITDA computed in
accordance with this definition for such period, and (B) the Indebtedness and
interest expense of such Subsidiary are included in the calculation of
Indebtedness and Consolidated Interest Charges to the same extent as would be
required if such Subsidiary were wholly owned by the Parent), and minus
(b) without duplication and to the extent included in determining such portion
of Consolidated Net Income, (i) any extraordinary gains and non-recurring gains
for such period, (ii) any non-cash gains for such period and (iii) any gains on
asset sales outside the ordinary course of business for such period, all
determined on a consolidated basis for such Pro Forma Entity in accordance with
GAAP.
     “Acquired Entity or Business” has the meaning assigned to such term in the
definition of “Consolidated EBITDA”.
     “Acquisition Subsidiary” has the meaning specified in the Preliminary
Statements.
     “Administrative Agency Fee Letter” means the administrative agency fee
letter agreement, dated as of July 4, 2008, among the Parent, the Borrower, the
Administrative Agent and BAS.
     “Administrative Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor thereof
in such capacity.
     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 10.02, or such other
address or account as the Administrative Agent may from time to time notify to
the Borrower and the Term Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Agreement” means this Credit Agreement.
     “Applicable Percentage” means, with respect to any Term Lender at any time,
the percentage (carried out to the ninth decimal place) of the Term Loan
Facility represented by such Term Lender’s Term Loan Commitment at such time or,
after the termination of the Term Loan Commitments (whether as a result of the
funding of the Term Loans on the Closing Date or otherwise), the principal
amount of such Term Lender’s Term Loans at such time. The initial Applicable
Percentage of each Term Lender in respect of the Term Loan Facility is set forth
opposite the name of such Term Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Term Lender becomes a party hereto, as
applicable.

2



--------------------------------------------------------------------------------



 



     “Applicable Rate” means, from time to time, the following percentages per
annum, based upon the Debt Rating as set forth below:

                      Applicable Rate   Pricing   Debt Ratings   Eurocurrency  
  Base   Level   S&P/Moody’s   Rate+     Rate+   1  
BBB-/Baa3 or better
    225.0       125.0   2  
BBB-/Ba1
    275.0       175.0      
or
BB+/Baa3
                3  
BB+/Ba1 or worse
    350.0       250.0  

     “Debt Rating” means, as of any date of determination, the rating as
determined by either S&P or Moody’s (collectively, the “Debt Ratings”), as
applicable, of the Borrower’s non-credit-enhanced, senior unsecured long-term
debt; provided that (a) if the respective Debt Ratings issued by foregoing
rating agencies differ by one level, other than as expressly provided in Pricing
Level 2 above, then the Pricing Level for the higher of such Debt Ratings shall
apply (with the Debt Rating for Pricing Level 1 being the highest and the Debt
Rating for Pricing Level 3 being the lowest); (b) if there is a split in Debt
Ratings of more than one level, then the Pricing Level that is one level lower
than the Pricing Level of the higher Debt Rating shall apply; (c) if the
Borrower has only one Debt Rating, the Pricing Level for such Debt Rating shall
apply; (d) if the Borrower does not have any Debt Rating (other than as a result
of both S&P and Moody’s ceasing to be engaged in the business of rating debt, in
which case the provisions of the next sentence shall apply), then Pricing Level
3 will apply. If either the rating system of S&P or Moody’s shall change in a
manner that directly and materially impacts the pricing grid set forth above, or
if both S&P and Moody’s shall cease to be engaged in the business of rating
debt, then in either such case the Parent, the Borrower and the Term Lenders
shall negotiate in good faith to amend the references to Debt Ratings in the
table above to reflect such changed rating system or to replace such rating
system with an alternative measurement scheme, as applicable, and pending the
effectiveness of any such amendment, the ratings of such rating agency (or both
rating agencies, if applicable) most recently in effect prior to such change or
cessation shall be employed in determining the Applicable Rate.
     Initially, the Applicable Rate shall be determined based upon the Debt
Rating specified in the certificate delivered pursuant to
Section 4.01(a)(ix)(A). Thereafter, each change in the Applicable Rate resulting
from a publicly announced change in the Debt Rating (other than as a result of a
change in the rating system of S&P or Moody’s) shall be effective during the
period commencing on the date of the public announcement thereof, irrespective
of when notice of such change shall have been furnished by the Borrower to the
Administrative Agent and the Term Lenders pursuant to Section 6.01(f) or
otherwise, and ending on the date immediately preceding the effective date of
the next such change.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Term Lender, (b) an Affiliate of a Term Lender or (c) an entity or an Affiliate
of an entity that administers or manages a Term Lender.

3



--------------------------------------------------------------------------------



 



     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Term Lender and an assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D-1 or any other form approved by the
Administrative Agent.
     “Attributable Indebtedness” in respect of a sale and leaseback transaction
means, as of the time of determination, the present value (discounted at the
implicit interest rate for such sale and leaseback transaction, compounded
annually) of the total obligations of the lessee for rental payments during the
remaining term of the lease included in such sale and leaseback transaction
(including any period for which such lease has been extended).
     “Audited Financial Statements” means the audited consolidated balance sheet
of the Parent and its Subsidiaries for the fiscal year ended December 31, 2007,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Parent and its Subsidiaries,
including the notes thereto.
     “Bank of America” means Bank of America, N.A. and its successors.
     “BAS” means Banc of America Securities LLC and its successors.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate.” The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
     “Base Rate Loan” means a Term Loan that bears interest based on the Base
Rate.
     “Book Managers” means, individually or collectively, each of BAS, J.P.
Morgan Securities Inc., SunTrust Robinson Humphrey, Inc., and The Royal Bank of
Scotland plc, each in its capacity as a joint book manager for the Term Loan
Facility.
     “Borrower” has the meaning specified in the introductory paragraph hereto.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.
     “Capital Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or

4



--------------------------------------------------------------------------------



 



personal property, or a combination thereof, which obligations are required to
be classified and accounted for as capital leases on a balance sheet of such
Person under GAAP, and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP.
     “Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of Equity
Interests representing more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Parent;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Parent by Persons who were neither (i) nominated by the
board of directors of the Borrower or the Parent nor (ii) appointed by directors
so nominated; or (c) the failure of the Parent to own, directly or indirectly,
at least 80% of the outstanding Equity Interests of the Borrower.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
     “Closing Date” means the first date all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 10.01.
     “Code” means the Internal Revenue Code of 1986.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
     “Consolidated Adjusted EBITDA” means, for any period, for the Parent and
its Subsidiaries on a consolidated basis, the difference of (a) Consolidated
EBITDA for such period, minus (b) taxes paid in cash during such period, minus
(c) ordinary (as opposed to special) dividends paid in cash during such period.
     “Consolidated EBITDA” means, for any period, Consolidated Net Income for
such period plus (a) without duplication and to the extent deducted in
determining Consolidated Net Income, the sum of (i) consolidated interest
expense for such period, (ii) consolidated income tax expense for such period,
(iii) all amounts attributable to depreciation and amortization for such period,
(iv) any extraordinary losses and nonrecurring charges for such period, (v) any
non-cash charges (including the non-cash portion of pension expense) for such
period, (vi) losses on asset sales outside the ordinary course of business for
such period, (vii) restructuring charges or provisions for such period,
(viii) any costs incurred in connection with (1) acquisitions other than the
Merger (including in connection with closure and/or consolidation of facilities)
in an aggregate amount with respect to any such acquisition not to exceed 5% of
the aggregate consideration for such acquisition and (2) the Merger in an
aggregate amount (including amounts added in arriving at the Consolidated EBITDA
amounts set forth on Schedule 1.01(c), if any) not to exceed $50,000,000,
(ix) any expenses or charges incurred in connection with any issuance of debt or
equity securities for such period and (x) any deduction for minority interest
expense for

5



--------------------------------------------------------------------------------



 



such period with respect to a Subsidiary that is not wholly owned by the Parent
(provided, that (A) the amount added to Consolidated Net Income pursuant to this
subclause (x) for any period shall not exceed 5% of the amount of Consolidated
EBITDA computed in accordance with this definition for such period, and (B) the
Indebtedness and interest expense of such Subsidiary are included in the
calculation of Indebtedness and Consolidated Interest Charges to the same extent
as would be required if such Subsidiary were wholly owned by the Parent) and
minus (b) without duplication and to the extent included in determining such
Consolidated Net Income, (i) any extraordinary gains and non-recurring gains for
such period, (ii) any non-cash gains for such period and (iii) any gains on
asset sales outside the ordinary course of business for such period, all
determined on a consolidated basis in accordance with GAAP; provided that for
purposes of determining the Consolidated Leverage Ratio only, (A) there shall be
included in determining the Consolidated EBITDA for any period the Acquired
EBITDA of any Person, property, business or asset acquired outside the ordinary
course of business during such period by the Parent or a Subsidiary, to the
extent not subsequently sold, transferred or otherwise disposed of by the Parent
or a Subsidiary during such period (each such Person, property, business or
asset acquired and not subsequently so disposed of, an “Acquired Entity or
Business”), based on the actual Acquired EBITDA of such Acquired Entity or
Business for such period (including the portion thereof occurring prior to such
acquisition) and (B) there shall be excluded in determining Consolidated EBITDA
for any period the Acquired EBITDA of any Person, property, business or asset
sold, transferred or otherwise disposed of outside the ordinary course of
business by the Parent or any Subsidiary during such period (each such Person,
property, business or asset so sold or disposed of, a “Sold Entity or Business”)
based on the actual Acquired EBITDA of such Sold Entity or Business for such
period (including the portion thereof occurring prior to such sale, transfer or
disposition). For purposes of this Agreement, Consolidated EBITDA for the Parent
and its Subsidiaries for each fiscal quarter during the twelve (12) months
preceding the Closing Date shall be deemed to be the amounts set forth on the
“Consolidated EBITDA Schedule,” attached hereto as Schedule 1.01(c) for each
such fiscal quarter.
     “Consolidated Fixed Charge Coverage Ratio” means, on any date, the ratio of
(a) Consolidated Adjusted EBITDA for the period of four consecutive fiscal
quarters of the Parent ended on such date to (b) Consolidated Fixed Charges for
such period; provided that for the measurement of such ratio at any applicable
time from the Closing Date through and including the last day of the fiscal
quarter of the Parent ending closest to June 30, 2009, Consolidated Fixed
Charges shall be measured in accordance with Section 1.09.
     “Consolidated Fixed Charges” means, for any period, for the Parent and its
Subsidiaries on a consolidated basis, the sum of (a) Consolidated Interest
Charges for such period, plus (b) all payments of principal on Indebtedness of
the Parent and its Subsidiaries scheduled to be made in cash during such period
(whether or not so made, and expressly excluding any voluntary, unscheduled
prepayments or repayments thereof).
     “Consolidated Funded Indebtedness” means, as of any date of determination,
the sum of (a) the aggregate principal amount of Indebtedness of the Parent and
its Subsidiaries outstanding as of such date, in the amount that would be
reflected on the balance sheet of the Parent and its Subsidiaries prepared as of
such date on a consolidated basis in accordance with GAAP, plus (b) the
aggregate principal amount of obligations for borrowed money that are
outstanding as of

6



--------------------------------------------------------------------------------



 



such date of Persons other than the Parent and its Subsidiaries, to the extent
Guaranteed by the Parent or any of its Subsidiaries.
     “Consolidated Interest Charges” means, for any period, for the Parent and
its Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Parent and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Parent and its Subsidiaries with respect to such
period under capital leases that is treated as interest in accordance with GAAP.
     “Consolidated Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date to
(b) Consolidated EBITDA for the period of the four fiscal quarters most recently
ended.
     “Consolidated Net Income” means, for any period, the net income or loss of
the Parent and its Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from such
net income or loss the income or loss of any Person accrued prior to the date it
becomes a Subsidiary or is merged into or consolidated with the Parent or any
Subsidiary or the date that such Person’s assets are acquired by the Parent or
any Subsidiary.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Debt Issuance” means, with respect to any Person, any incurrence or
issuance by such Person of any credit facility, debt facility or debt securities
(including bonds, debentures, notes or similar instruments, and including any
increase in the maximum aggregate principal amount of the Five-Year Credit
Facilities after the Closing Date (whether as a result of an amendment, a
refinancing, or otherwise)) in a capital markets transaction.
     “Debt Rating” has the meaning specified in the definition of “Applicable
Rate.”
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would,
unless cured or waived, become an Event of Default.
     “Default Rate” means an interest rate equal to (a) the Base Rate plus
(b) the Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per
annum; provided that with respect to a Eurocurrency Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate

7



--------------------------------------------------------------------------------



 



(including any Applicable Rate and any Mandatory Cost) otherwise applicable to
such Term Loan plus 2% per annum.
     “Defaulting Lender” means any Term Lender that has failed to fund any
portion of the Term Loans required to be funded by it hereunder within one
Business Day of the date required to be funded by it hereunder unless such
failure has been cured, (b) has otherwise failed to pay over to the
Administrative Agent or any other Term Lender any other amount required to be
paid by it hereunder within one Business Day of the date when due, unless the
subject of a good faith dispute or unless such failure has been cured, or
(c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.
     “Disclosed Matters ” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 5.06.
     “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.
     “Dollar” and “$” mean lawful money of the United States.
     “Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).
     “EMU Legislation” means the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.
     “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
     “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares

8



--------------------------------------------------------------------------------



 



of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
     “Equity Issuance” means the sale or issuance of (i) any Equity Interests or
(ii) any hybrid securities that may be characterized as Equity Interests,
Indebtedness or both, by the Parent or any of its Subsidiaries to any Person
other than in each of (i) and (ii) above (x) the Parent or any of its
Subsidiaries or (y) any such issuance of common stock of the Parent or any of
its Subsidiaries occurring in the ordinary course of business as compensation,
or in connection with any compensation plan, to any director, member of the
management or employee of the Parent or its Subsidiaries.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Parent, is treated as a single employer under Section
414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes
of provisions relating to Section 412 of the Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Parent or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Parent or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Section 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Parent or
any ERISA Affiliate.
     “Eurocurrency Rate” means, for any Interest Period with respect to a
Eurocurrency Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in Dollars (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period. If such rate is not available at such
time for any reason (as provided in Section 2.11), then the “Eurocurrency Rate”
for such Interest Period shall be the rate per annum determined as the average
of the Quoted Rates supplied to the Administrative Agent by the Reference Banks
in accordance with Section 2.11.

9



--------------------------------------------------------------------------------



 



     “Eurocurrency Rate Loan” means a Term Loan denominated in Dollars that
bears interest at a rate based on the Eurocurrency Rate.
     “Event of Default” has the meaning specified in Section 8.01.
     “Excluded Taxes” means, with respect to the Administrative Agent, any Term
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) Taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Term Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower or the recipient is located, (c) any backup withholding tax that is
required by the Code to be withheld from amounts payable to a Term Lender that
has failed to comply with clause (A) of Section 3.01(e)(ii), and (d) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 10.13), any withholding tax that (i) is required to be
imposed on amounts payable to such Foreign Lender pursuant to the Laws in force
at the time such Foreign Lender becomes a party hereto (or designates a new
Lending Office) or (ii) is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with clause
(B) of Section 3.01(e)(ii), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 3.01(a)(ii) or (iii).
Notwithstanding anything to the contrary contained in this definition, “Excluded
Taxes” shall not include any withholding tax imposed at any time on payments
made by or on behalf of a Foreign Obligor to any Term Lender hereunder or under
any other Loan Document; provided that such Term Lender shall have complied with
Section 3.01(e)(i).
     “Existing Material Indebtedness” means the Indebtedness under (a) that
certain Credit Agreement dated as of October 17, 2005 among the Parent, the
Borrower, Bank of America, as administrative agent, and a syndicate of lenders,
(b) that certain Credit Agreement dated as of April 26, 2006 among the Acquired
Company, as borrower, Bank of America, as administrative agent, and a syndicate
of lenders, and (c) those certain 6.44% Senior Secured Series A Notes of the
Acquired Company due 2017.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

10



--------------------------------------------------------------------------------



 



     “Fee Letters” means, individually or collectively, each of (a) the Joint
Fee Letter and (b) the Administrative Agency Fee Letter.
     “Financial Officer” means, with respect to the Parent or the Borrower, the
chief executive officer, chief financial officer, principal accounting officer,
treasurer or controller thereof, as applicable.
     “Five-Year Credit Facilities” means those certain senior unsecured credit
facilities provided to the Borrower pursuant to a Credit Agreement dated as of
the date hereof by and among the Borrower, as the borrower, Bank of America,
N.A., as administrative agent, and the lenders from time to time party thereto.
     “Foreign Lender” means any Term Lender that is organized under the Laws of
a jurisdiction other than that in which the Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.
     “Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.
     “Foreign Subsidiary” means any Subsidiary of the Parent that is organized
under the laws of a jurisdiction other than the United States, a State thereof
or the District of Columbia.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be in general use by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
     “Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such

11



--------------------------------------------------------------------------------



 



Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the obligee in respect of such
Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.
     “Guaranty Agreement” means the Guaranty Agreement, substantially in the
form of Exhibit E, among the Borrower, the Guarantors and the Administrative
Agent.
     “Guarantors” means (a) the Parent and each of its Subsidiaries identified
on Schedule 1.01(b) and (b) each other Subsidiary that, at the option of the
Parent, becomes a party to the Guaranty Agreement as a Guarantor thereunder.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (e) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed (the amount of such Indebtedness shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Lien is granted
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof as determined by the Person who granted such Lien in good
faith), (g) all Guarantees by such Person of Indebtedness of others, (h) all
Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in

12



--------------------------------------------------------------------------------



 



respect of letters of credit and letters of guaranty and (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. For
all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract, to the extent otherwise constituting Indebtedness, on any date
shall be deemed to be the Swap Termination Value thereof as of such date.
     “Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.
     “Indemnitees” has the meaning specified in Section 10.04(b).
     “Information” has the meaning specified in Section 10.07.
     “Interest Payment Date” means, (a) as to any Term Loan other than a Base
Rate Loan, the last day of each Interest Period applicable to such Term Loan and
the Maturity Date; provided that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan, the last Business Day of each March,
June, September and December and the Maturity Date.
     “Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months (or such shorter period requested by the Borrower and consented to
by all of the Term Lenders) thereafter, as selected by the Borrower in its Term
Loan Notice; provided that:
     (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day, unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (iii) no Interest Period shall extend beyond the Maturity Date.
     “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of any Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount

13



--------------------------------------------------------------------------------



 



of any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
     “IRS” means the United States Internal Revenue Service.
     “Joint Fee Letter” means the joint fee letter agreement, dated as of
July 4, 2008, among the Parent, the Borrower, the Administrative Agent, JPMorgan
Chase Bank, N.A., SunTrust Bank, The Royal Bank of Scotland plc and the Book
Managers.
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
     “Lender” means a Term Lender.
     “Lending Office” means, as to any Term Lender, the office or offices of
such Term Lender described as such in such Term Lender’s Administrative
Questionnaire, or such other office or offices as a Term Lender may from time to
time notify the Borrower and the Administrative Agent.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
     “Loan” means a Term Loan.
     “Loan Documents” means this Agreement, each Term Loan Note, the Fee Letters
and the Guaranty Agreement.
     “Loan Parties” means, collectively, the Borrower and the Guarantors.
     “Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01(a).
     “Marketing Information” means (a) the form 10-K of the Parent filed with
the SEC for the fiscal year ended December 31, 2007, (b) the form 10-Q of the
Parent filed with the SEC for the period ended March 31, 2008, (c) rating agency
reports and presentations provided or made prior to the Closing Date, and
(d) the Confidential Information Memorandum of the Borrower and the Parent dated
“July 2008” and provided to the Term Lenders in connection with the syndication
of the Five-Year Credit Facilities.

14



--------------------------------------------------------------------------------



 



     “Material Acquisition” means an acquisition by the Parent or any of its
Subsidiaries of any Person, property, business or asset outside the ordinary
course of business for total consideration in excess of $25,000,000.
     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the business, financial position, property or
results of operations of the Parent and its Subsidiaries taken as a whole; (b) a
material impairment of the ability of any Loan Party to perform its obligations
under any Loan Document to which it is a party; or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against any Loan
Party of any Loan Document to which it is a party.
     “Material Indebtedness” means (a) Indebtedness (other than the Term Loans)
of any one or more of the Parent and its Subsidiaries in an aggregate principal
amount exceeding $30,000,000 and (b) the Five-Year Credit Facilities.
     “Material Swap Obligations” means obligations in respect of one or more
Swap Contracts with an aggregate Swap Termination Value exceeding $30,000,000.
     “Maturity Date” means September 30, 2009; provided that if such date is not
a Business Day, the Maturity Date shall be the next preceding Business Day.
     “Merger” has the meaning specified in the Preliminary Statements.
     “Merger Agreement” has the meaning specified in the Preliminary Statements.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Multiemployer Plan” means any employee benefit plan as defined in
Section 4001(a)(3) of ERISA, to which the Parent or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions (excluding any foreign plans of
Parent or any of its ERISA Affiliates).
     “Net Cash Proceeds” means, with respect to any Equity Issuance or Debt
Issuance, the excess of (i) the sum of the cash and cash equivalents received in
connection with such transaction over (ii) the underwriting discounts and
commissions, and other reasonable and customary fees, commissions, out-of-pocket
expenses and other costs paid or incurred by the Parent or any Subsidiary in
connection with such transaction.
     “Net Worth” means, as of any date, (a) the amount of total assets of the
Parent and its Subsidiaries minus (b) the amount of total liabilities of the
Parent and its Subsidiaries, in each case, that would be reflected on a balance
sheet prepared as of such date on a consolidated basis in accordance with GAAP.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Term Loan, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees with respect
thereto that accrue after the commencement by or against any Loan Party or

15



--------------------------------------------------------------------------------



 



any Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
     “Outstanding Amount” means, with respect to Term Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Term Loans occurring on such date.
     “Overnight Rate” means, for any day, the greater of (i) the Federal Funds
Rate and (ii) an overnight rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
     “Parent” has the meaning specified in the introductory paragraph hereto.
     “Parent and Borrower Materials” has the meaning specified in Section 6.01.
     “Participant” has the meaning specified in Section 10.06(d).
     “Participating Member State” means each state so described in any EMU
Legislation.
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Parent or any
ERISA Affiliate or to which the Parent or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years (excluding any foreign pension plans
of Parent or any of its ERISA Affiliates).

16



--------------------------------------------------------------------------------



 



     “Permitted Acquisitions” means the purchase or other acquisition of all of
the Equity Interests in, or all or substantially all of the property of, or a
business unit of, any Person that, upon the consummation thereof, will be
wholly-owned directly by the Parent or one or more of its wholly-owned
Subsidiaries (including as a result of a merger or consolidation), in each case
so long as:
     (a) (i) the Person to be (or the property of which is to be) so purchased
or otherwise acquired shall not object to such acquisition and (ii) the lines of
business of the Person to be (or the property of which is to be) so purchased or
otherwise acquired shall be substantially the same as, reasonably related or
complementary to, or a reasonable extension of, the lines of business of one or
more of the principal businesses of the Parent and its Subsidiaries;
     (b) such purchase or other acquisition shall not include or result in any
contingent liabilities that could reasonably be expected to be material to the
business, financial condition or operations of the Parent and its Subsidiaries,
taken as a whole (as determined in good faith by the board of directors (or the
persons performing similar functions) of the Parent or such Subsidiary if the
board of directors is otherwise approving such transaction and, in each other
case, by a Responsible Officer);
     (c) the total cash and noncash consideration (including the fair market
value of all Equity Interests issued or transferred to the sellers thereof, all
indemnities, earnouts and other contingent payment obligations to, and the
aggregate amounts paid or to be paid under noncompete, consulting and other
affiliated agreements with, the sellers thereof, all write-downs of property and
reserves for liabilities with respect thereto and all assumptions of debt,
liabilities and other obligations in connection therewith) paid by or on behalf
of the Borrower and its Subsidiaries for any such purchase or other acquisition,
when aggregated with all other Investments made pursuant to Section 7.03(g),
shall not exceed the limits set forth in Section 7.03(g);
     (d) (i) immediately before and immediately after giving pro forma effect to
any such purchase or other acquisition, no Default shall have occurred and be
continuing and (ii) immediately after giving effect to such purchase or other
acquisition, the Parent and its Subsidiaries shall be in pro forma compliance
with all of the covenants set forth in Section 7.08, such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Term Lenders pursuant to Section 6.01(a) or (b)
as though such purchase or other acquisition had been consummated as of the
first day of the fiscal period covered thereby; and
     (e) if the total consideration for such purchase or other acquisition shall
be greater than (i) with respect to Investments permitted under the proviso of
Section 7.03(g), $100,000,000 and (ii) with respect to all other purchases or
acquisitions, $25,000,000, then the Borrower shall have delivered to the
Administrative Agent and each Term Lender, at least five Business Days prior to
the date on which any such purchase or other acquisition is to be consummated, a
certificate of a Responsible Officer, in form and substance reasonably
satisfactory to the Administrative Agent and the Required Lenders, certifying
that all of the requirements set forth in this definition, as

17



--------------------------------------------------------------------------------



 



well as the total Investment limitation set forth in Section 7.03(g), have been
satisfied or will be satisfied on or prior to the consummation of such purchase
or other acquisition.
     “Permitted Encumbrances” means:
     (a) Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 6.04;
     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business;
     (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
     (d) deposits and other Liens (limited solely to Liens on consideration
owing under the contracts and other like obligations the performance of which is
secured thereby) to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
     (e) judgment liens in respect of judgments that do not constitute an Event
of Default under Section 8.01(i); and
     (f) easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Parent or any Subsidiary;
     provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
     “Permitted Parent Equity Repurchases” has the meaning specified in Section
7.07(e).
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Platform” has the meaning specified in Section 6.01.
     “Public Lender” has the meaning specified in Section 6.01.
     “Quotation Day” in respect of the determination of the Eurocurrency Rate
for any Interest Period for any Term Loan Borrowing, conversion or continuation
means the day on which quotations would normally be given by prime banks in the
London interbank market for deposits in Dollars for delivery on the first day of
such Interest Period; provided that if quotations would normally be given on
more than one date, the Quotation Day for such Interest Period shall be the last
of such dates.

18



--------------------------------------------------------------------------------



 



     “Quoted Rate” means, with respect to any Term Loan Borrowing, conversion or
continuation, the rate at which deposits in Dollars for delivery on the first
day of the relevant Interest Period in Same Day Funds in the approximate amount
of the Eurocurrency Rate Loan being made, converted or continued are offered by
the applicable Reference Bank in the London interbank market for Dollars at
11:00 a.m., London time on the Quotation Day prior to the commencement of such
Interest Period.
     “Reference Banks” means Bank of America, JPMorgan Chase Bank, N.A.,
SunTrust Bank and The Royal Bank of Scotland plc.
     “Register” has the meaning specified in Section 10.06(c).
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice requirement has been waived
under the applicable regulations.
     “Required Lenders” means, as of any date of determination, Term Lenders
holding, as of such date, more than 50% of the aggregate amount of the Term Loan
Commitments or, after the termination of the Term Loan Commitments (whether as a
result of the funding of the Term Loans on the Closing Date or otherwise), of
the Total Outstandings; provided that the portion of the Term Loan Commitments
or the Total Outstandings held or deemed held by any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
     “Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, controller or (to the extent
such Person is permitted to take any applicable action pursuant to the
Organization Documents of such Loan Party) director of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of the Parent or any Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to the Parent’s or the Borrower’s
stockholders, partners or members (or the equivalent Person thereof).
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.
     “Same Day Funds” means, with respect to disbursements and payments in
Dollars, immediately available funds.

19



--------------------------------------------------------------------------------



 



     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Sold Entity or Business” has the meaning assigned to such term in the
definition of “Consolidated EBITDA”.
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Equity Interests having ordinary voting power for the election of directors or
other governing body (other than Equity Interests having such power only by
reason of the happening of a contingency) are at the time beneficially owned, or
the management of which is otherwise Controlled, directly, or indirectly through
one or more intermediaries, or both, by such Person. Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Parent.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement; provided that no
phantom stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Parent of the Subsidiaries shall be a Swap Contract.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the termination value(s) for
such Swap Contract, as determined in accordance therewith as if such Swap
Contract had been closed out on such date and each counterparty thereto were an
“Affected Party” (or similar term) thereunder.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
     “Term Lender” has the meaning specified in the introductory paragraph
hereto.

20



--------------------------------------------------------------------------------



 



     “Term Loan” means an advance made by any Term Lender under the Term Loan
Facility.
     “Term Loan Borrowing” means a borrowing consisting of simultaneous Term
Loans having the same Interest Period made by each of the Term Lenders pursuant
to Section 2.01(a).
     “Term Loan Commitment” means, as to each Term Lender, its obligation to
make Term Loans on the Closing Date to the Borrower pursuant to Section 2.01(a)
in an aggregate principal amount at any one time outstanding not to exceed the
amount set forth opposite such Term Lender’s name on Schedule 2.01. The initial
aggregate principal amount of the Term Loan Facility, all of which is to be
drawn on the Closing Date, is $1,000,000,000.
     “Term Loan Facility” means (a) at any time prior to the funding of the Term
Loans on the Closing Date, the aggregate amount of the Term Loan Commitments at
such time, (b) at any time thereafter, the aggregate principal amount of the
Term Loans of all Term Lenders outstanding at such time and (c) the provisions
herein related to the Term Loans.
     “Term Loan Note” means a promissory note made by the Borrower in favor of a
Term Lender evidencing Term Loans made by such Term Lender, substantially in the
form of Exhibit B.
     “Term Loan Notice” means a notice of (a) the Term Loan Borrowing, (b) a
conversion of Term Loans from one Type to the other, or (c) a continuation of
Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.
     “Total Outstandings” means the aggregate Outstanding Amount of all Term
Loans.
     “Transactions” means, collectively, (a) the consummation of the Merger,
(b) the entering by the Loan Parties into the Loan Documents to which they are
or are intended to be a party, (c) the refinancing of the Existing Material
Indebtedness, and the termination of all commitments and release of all Liens
with respect thereto, (d) the making of that portion of the Permitted Parent
Equity Repurchases to be made on the Closing Date and (e) the payment of the
fees and expenses incurred in connection with the consummation of the foregoing.
     “Type” means, with respect to a Term Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan.
     “United States” and “U.S.” mean the United States of America.
     1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other

21



--------------------------------------------------------------------------------



 



document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (c) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.03 Accounting Terms. (a) Generally. All accounting terms not specifically
or completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
     (b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Term Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower and the Parent shall provide to the Administrative Agent and
the Term Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.
     (c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Parent and its Subsidiaries or to the
determination of any amount for the Parent and its Subsidiaries on a
consolidated basis or any similar reference shall, in each

22



--------------------------------------------------------------------------------



 



case, be deemed to include each variable interest entity that the Parent is
required to consolidate pursuant to FASB Interpretation No. 46 (revised
December 2003) — Consolidation of Variable Interest Entities: an interpretation
of ARB No. 51 (January 2003) as if such variable interest entity were a
Subsidiary as defined herein.
     1.04 Rounding. Any financial ratios required to be maintained by the Parent
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
     1.05 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
     1.06 Annualization. For purposes of measuring the Consolidated Fixed Charge
Coverage Ratio on any date on or prior to the last day of the fiscal quarter of
the Parent ending closest to June 30, 2009, the term Consolidated Fixed Charges
(including the embedded term Consolidated Interest Charges) shall be measured as
follows:
     (a) for any measurement date prior to the last day of the fiscal quarter of
the Parent ending closest to December 31, 2008, such terms shall be measured by
multiplying the amount of such term for the one fiscal quarter of the Parent and
its Subsidiaries ended closest to September 30, 2008 times four;
     (b) for any measurement date from and including the last day of the fiscal
quarter of the Parent ending closest to December 31, 2008 through the day prior
to the last day of the fiscal quarter of the Parent ending closest to March 31,
2009, such terms shall be measured by multiplying the amount of such term for
the two fiscal quarters of the Parent and its Subsidiaries ended closest to
December 31, 2008 times two; and
     (c) for any measurement date from and including the last day of the fiscal
quarter of the Parent ending closest to March 31, 2009 through the day prior to
the last day of the fiscal quarter of the Parent ending closest to June 30,
2009, such terms shall be measured by multiplying the amount of such term for
the three fiscal quarters of the Parent and its Subsidiaries ended closest to
March 31, 2009 times four-thirds.
ARTICLE II.
THE COMMITMENTS AND BORROWINGS
     2.01 The Term Loan Borrowing. Subject to the terms and conditions set forth
herein, each Term Lender severally agrees to make a single loan in Dollars to
the Borrower on the Closing Date in an amount not to exceed such Term Lender’s
Term Loan Commitment. The Term Loan Borrowing shall consist of Term Loans made
simultaneously by the Term Lenders in accordance with their respective
Applicable Percentage of the Term Loan Facility. After the funding of the Term
Loans on the Closing Date, the Term Loan Commitments shall terminate,

23



--------------------------------------------------------------------------------



 



and amounts borrowed under this Section 2.01(a) and repaid or prepaid may not be
reborrowed. Term Loans may be Base Rate Loans or Eurocurrency Rate Loans, as
further provided herein.
     2.02 Term Loan Borrowing, Conversions and Continuations of Term Loans.
     (a) The Term Loan Borrowing, each conversion of Term Loans from one Type to
the other, and each continuation of Eurocurrency Rate Loans shall be made upon
the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) three Business Days prior to the requested
date of the Term Loan Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans or of any conversion of Eurocurrency Rate Loans to Base
Rate Loans, and (ii) one Business Day prior to the requested date of the Term
Loan Borrowing of Base Rate Loans. Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Term Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrower. Each of the Term Loan Borrowing
of, conversion to or continuation of Eurocurrency Rate Loans or Base Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof.
     (b) Each Term Loan Notice (whether telephonic or written) shall specify
(i) whether the Borrower is requesting the Term Loan Borrowing, a conversion of
Term Loans from one Type to the other, or a continuation of Eurocurrency Rate
Loans, (ii) the requested date of the Term Loan Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Term Loans to be borrowed, converted or continued, (iv) the
Type of Term Loans to be borrowed or to which existing Term Loans are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Term Loan in a Term
Loan Notice or if the Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Term Loans shall be made as, or
converted to, Base Rate Loans. Any automatic conversion to Base Rate Loans shall
be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurocurrency Rate Loans. If the Borrower requests the
Term Loan Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any such Term Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.
     (c) Following receipt of a Term Loan Notice, the Administrative Agent shall
promptly notify each Term Lender of the amount of its Applicable Percentage of
the Term Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Term Lender
of the details of any automatic conversion to Base Rate Loans as described in
the preceding subsection. In the case of the Term Loan Borrowing, each Term
Lender shall make the amount of its Term Loan available to the Administrative
Agent in Same Day Funds at the Administrative Agent’s Office not later than 1:00
p.m. on the Business Day specified in the Term Loan Notice. Upon satisfaction of
the applicable conditions set forth in Section 4.01, the Administrative Agent
shall make all funds so received available to the Borrower in like funds as
received by the Administrative Agent either by (i) crediting the account of the
Borrower on the books of Bank of America with the amount of

24



--------------------------------------------------------------------------------



 



such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower.
     (d) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Term Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans without the
consent of the Required Lenders.
     (e) The Administrative Agent shall promptly notify the Borrower and the
Term Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate. At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Term Lenders of any change in Bank of America’s prime rate used
in determining the Base Rate promptly following the public announcement of such
change.
     (f) After giving effect to the Term Loan Borrowing and all continuations of
Term Loans, there shall not be more than four Interest Periods in effect in
respect of the Term Loan Facility.
     (g) Notwithstanding anything in this Section 2.02 to the contrary, if the
Borrower desires to borrow any or all of the Term Loans pursuant to the Term
Loan Borrowing as Eurocurrency Loans, the Borrower shall have delivered to the
Administrative Agent for the benefit of the Term Lenders at least three Business
Days prior to the Closing Date a funding indemnity letter in form and substance
reasonably satisfactory to the Administrative Agent addressing matters
substantially the same as those set forth in Section 3.05.
     2.03 Prepayments.
     (a) Optional Prepayments. Subject to the last sentence of this Section
2.03(a), the Borrower may, upon notice to the Administrative Agent, at any time
or from time to time voluntarily prepay Term Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (A) three Business Days prior to
any date of prepayment of Eurocurrency Rate Loans, and (B) one Business Day
prior to the date of prepayment of Base Rate Loans; and (ii) any prepayment of
Term Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Term Loans to be prepaid and, if
Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of such Term
Loans. The Administrative Agent will promptly notify each applicable Term Lender
of its receipt of each such notice, and of the amount of such Term Lender’s
ratable portion of such prepayment (based on such Term Lender’s Applicable
Percentage in respect of the Term Loan Facility). If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Each prepayment of the outstanding Term Loans pursuant
to this Section 2.03(a)

25



--------------------------------------------------------------------------------



 



shall be paid to the Term Lenders in accordance with their respective Applicable
Percentages in respect of the Term Loan Facility.
     (b) Mandatory Prepayments. Within ten Business Days from the date of
receipt by the Parent or any of its Subsidiaries of Net Cash Proceeds arising
from any Debt Issuance or Equity Issuance, the Borrower shall prepay an
aggregate principal amount of Term Loans in an amount equal to 100% of such Net
Cash Proceeds.
     2.04 Repayment of Term Loans. The Borrower shall repay to the Term Lenders
on the Maturity Date for the Term Loan Facility the aggregate principal amount
of the Term Loans outstanding on such date.
     2.05 Interest. (a) Subject to the provisions of subsection (b) below,
(i) each Eurocurrency Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurocurrency Rate for such Interest Period plus the Applicable Rate plus (in the
case of a Eurocurrency Rate Loan of any Term Lender which is lent from a Lending
Office in the United Kingdom or a Participating Member State) the Mandatory
Cost; and (ii) each Base Rate Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate.
     (b) (i) If any amount payable by any Loan Party under any Loan Document is
not paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
     (ii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
     (iii) Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.
     (c) Interest on each Term Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     2.06 Fees.
     (a) The Borrower shall pay to each of the Term Lenders a duration fee on
the dates and in the amounts as follows:
     (i) on the 90th day after the Closing Date (or, if such day is not a
Business Day, the first Business Day preceding such date), the Borrower will pay
to the

26



--------------------------------------------------------------------------------



 



Administrative Agent, for the account of each Term Lender in accordance with
such Term Lender’s Applicable Percentage of the Term Loan Facility, an amount
equal to 0.25% times the Total Outstandings on such date;
     (ii) on the 180th day after the Closing Date (or, if such day is not a
Business Day, the first Business Day preceding such date), the Borrower will pay
to the Administrative Agent, for the account of each Term Lender in accordance
with such Term Lender’s Applicable Percentage of the Term Loan Facility, an
amount equal to 0.50% times the Total Outstandings on such date; and
     (iii) on the 270th day after the Closing Date (or, if such day is not a
Business Day, the first Business Day preceding such date), the Borrower will pay
to the Administrative Agent, for the account of each Term Lender in accordance
with such Term Lender’s Applicable Percentage of the Term Loan Facility, an
amount equal to 0.50% times the Total Outstandings on such date.
     (b) The Borrower shall pay to the Book Managers and the Administrative
Agent for their own respective accounts, in Dollars, fees in the amounts and at
the times specified in the Joint Fee Letter. Such fees shall be fully earned
when paid and shall not be refundable for any reason whatsoever.
     (c) The Borrower shall pay to the Administrative Agent, for its own
account, in Dollars, fees in the amounts and at the times specified in the
Administrative Agency Fee Letter. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.
     (d) The Borrower shall pay to the Term Lenders, in Dollars, such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
     2.07 Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by Bank of America’s “prime
rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Term Loan for the day on which
the Term Loan is made, and shall not accrue on a Term Loan, or any portion
thereof, for the day on which the Term Loan or such portion is paid; provided
that any Term Loan that is repaid on the same day on which it is made shall,
subject to Section 2.09(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
     2.08 Evidence of Debt. The Term Loans made by each Term Lender shall be
evidenced by one or more accounts or records maintained by such Term Lender and
by the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Term Lender shall be
conclusive absent manifest error of the amount of the Term Loans made by the
Term Lenders to the Borrower and the interest and payments thereon. Any failure
so to record or any error in doing so shall not, however, limit or

27



--------------------------------------------------------------------------------



 



otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Term Lender and the accounts and records
of the Administrative Agent in respect of such matters, the accounts and records
of the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Term Lender made through the Administrative Agent, the
Borrower shall execute and deliver to such Term Lender (through the
Administrative Agent) a Term Loan Note, which shall evidence such Term Lender’s
Term Loans in addition to such accounts or records. Each Term Lender may attach
schedules to a Term Loan Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Term Loans and payments with respect
thereto.
     2.09 Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrower shall be made without condition or deduction
for any counterclaim, defense, recoupment or setoff. Except as otherwise
expressly provided herein, all payments by the Borrower hereunder shall be made
to the Administrative Agent, for the account of the respective Term Lenders to
which such payment is owed, at the applicable Administrative Agent’s Office in
Dollars and in Same Day Funds not later than 2:00 p.m. on the date specified
herein. Without limiting the generality of the foregoing, the Administrative
Agent may require that any payments due under this Agreement be made in the
United States. The Administrative Agent will promptly distribute to each Term
Lender its Applicable Percentage in respect of the Term Loan Facility (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Term Lender’s Lending Office. All payments received by
the Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
     (b) (i) Funding by Term Lenders; Presumption by Administrative Agent.
Unless the Administrative Agent shall have received notice from a Term Lender
prior to the proposed date of the Term Loan Borrowing of Eurocurrency Rate Loans
(or, in the case of the Term Loan Borrowing of Base Rate Loans, prior to 12:00
noon on the date of the Term Loan Borrowing) that such Term Lender will not make
available to the Administrative Agent such Term Lender’s share of such Term Loan
Borrowing, the Administrative Agent may assume that such Term Lender has made
such share available on such date in accordance with Section 2.02 (or, in the
case of a Term Loan Borrowing of Base Rate Loans, that such Term Lender has made
such share available in accordance with and at the time required by
Section 2.02) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Term Lender has not in fact
made its share of the Term Loan Borrowing available to the Administrative Agent,
then the applicable Term Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Term Lender, the Overnight Rate, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Term
Lender shall pay

28



--------------------------------------------------------------------------------



 



such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by such Borrower for such period. If such Term Lender pays its
share of the Term Loan Borrowing to the Administrative Agent, then the amount so
paid shall constitute such Term Lender’s Term Loan included in such Term Loan
Borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Term Lender that shall have failed to make such
payment to the Administrative Agent.
     (ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Term Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the appropriate Term Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the applicable Term
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Term Lender, in Same Day Funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.
     A notice of the Administrative Agent to any Term Lender or to the Borrower
with respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
     (c) Failure to Satisfy Conditions Precedent. If any Term Lender makes
available to the Administrative Agent funds for any Term Loan to be made by such
Term Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the Term Loan Borrowing set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such Term
Lender) to such Term Lender, without interest.
     (d) Obligations of Term Lenders Several. The obligations of the Term
Lenders hereunder to make Term Loans and to make payments pursuant to
Section 10.04(c), are several and not joint. The failure of any Term Lender to
make any Term Loan or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Term Lender of its corresponding
obligation to do so on such date, and no Term Lender shall be responsible for
the failure of any other Term Lender to so make its Term Loan or to make its
payment under Section 10.04(c).
     (e) Funding Source. Nothing herein shall be deemed to obligate any Term
Lender to obtain the funds for any Term Loan in any particular place or manner
or to constitute a representation by any Term Lender that it has obtained or
will obtain the funds for any Term Loan in any particular place or manner.
     2.10 Sharing of Payments by Term Lenders. If any Term Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of (a)

29



--------------------------------------------------------------------------------



 



Obligations in respect of the Term Loan Facility due and payable to such Term
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Term Lender at such time to (ii) the
aggregate amount of the Obligations in respect of the Term Loan Facility due and
payable to all Term Lenders hereunder and under the other Loan Documents at such
time) of payments on account of the Obligations in respect of the Term Loan
Facility due and payable to all Term Lenders hereunder and under the other Loan
Documents at such time obtained by all the Term Lenders at such time or
(b) Obligations in respect of any of the Term Loan Facility owing (but not due
and payable) to such Term Lender hereunder and under the other Loan Documents at
such time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Term Lender
at such time to (ii) the aggregate amount of the Obligations in respect of the
Term Loan Facility owing (but not due and payable) to all Term Lenders hereunder
and under the other Loan Parties at such time) of payment on account of the
Obligations in respect of the Term Loan Facility owing (but not due and payable)
to all Term Lenders hereunder and under the other Loan Documents at such time
obtained by all of the Term Lenders at such time then the Term Lender receiving
such greater proportion shall (x) notify the Administrative Agent of such fact,
and (y) purchase (for cash at face value) participations in the Term Loans of
the other Term Lenders, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Term Lenders
ratably in accordance with the aggregate amount of Obligations in respect of the
Term Loan Facility then due and payable to the Term Lenders or owing (but not
due and payable) to the Term Lenders, as the case may be; provided that:
     (i) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
     (ii) the provisions of this Section shall not be construed to apply to
(A) any payment made by a Borrower pursuant to and in accordance with the
express terms of this Agreement or (B) any payment obtained by a Term Lender as
consideration for the assignment of or sale of a participation in any of its
Term Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).
     The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Term Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Term Lender were a direct creditor of the Borrower in the
amount of such participation.
     2.11 Determination of Eurocurrency Rate. If with respect to any
determination of the Eurocurrency Rate the Administrative Agent determines
(which determination shall be conclusive absent manifest error) that BBA LIBOR
will not be available on a Quotation Day using Reuters or another commercially
available source providing quotations of BBA LIBOR, the Administrative Agent
shall promptly request that each Reference Bank supply it with its Quoted Rate,
and the Eurocurrency Rate to be used to determine the interest rate applicable
to

30



--------------------------------------------------------------------------------



 



the relevant Term Loan Borrowing, conversion or continuation shall be the
average of the Quoted Rates supplied to the Administrative Agent by the
Reference Banks. If the Administrative Agent makes such request and one or more
Reference Banks fails to supply its Quoted Rate to the Administrative Agent by
11:30 a.m., London time, on a Quotation Day, the applicable Eurocurrency Rate
shall (subject to Section 3.03(b)) be determined on the basis of the Quoted
Rates supplied by the remaining Reference Banks.
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01 Taxes.
     (a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require the Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Borrower
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
     (ii) If the Borrower or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Borrower shall be increased as necessary
so that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent or Term Lender, as the case may be, receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
     (iii) If the Borrower or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) the Borrower or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) the Borrower or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount so withheld or
deducted by it to the relevant Governmental Authority in accordance with such
Laws, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes or Other Taxes, the sum payable by the Borrower

31



--------------------------------------------------------------------------------



 



shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent or Term Lender, as the
case may be, receives an amount equal to the sum it would have received had no
such withholding or deduction been made.
     (b) Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.
     (c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, the Borrower shall, and does hereby, indemnify the
Administrative Agent and each Term Lender, and shall make payment in respect
thereof within ten days after written demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by the Borrower or the Administrative Agent or paid by the
Administrative Agent or such Term Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. The Borrower shall
also, and does hereby, indemnify the Administrative Agent, and shall make
payment in respect thereof within ten days after written demand therefor, for
any amount which a Term Lender for any reason fails to pay indefeasibly to the
Administrative Agent as required by clause (ii) of this subsection. A
certificate as to the amount of any such payment or liability delivered to the
Borrower by a Term Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Term Lender, shall be
conclusive absent manifest error.
     (ii) Without limiting the provisions of subsection (a) or (b) above, each
Term Lender shall, and does hereby, indemnify the Borrower and the
Administrative Agent, and shall make payment in respect thereof within ten days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Borrower or the Administrative
Agent) incurred by or asserted against the Borrower or the Administrative Agent
by any Governmental Authority as a result of the failure by such Term Lender to
deliver, or as a result of the inaccuracy, inadequacy or deficiency of, any
documentation required to be delivered by such Term Lender to the Borrower or
the Administrative Agent pursuant to subsection (e). Each Term Lender hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Term Lender under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii). The agreements in this clause (ii) shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Term Lender, the termination of the Term Loan Commitments and
the repayment, satisfaction or discharge of all other Obligations.
     (d) Evidence of Payments. Upon request by a Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent

32



--------------------------------------------------------------------------------



 



to a Governmental Authority as provided in this Section 3.01, the Borrower shall
deliver to the Administrative Agent or the Administrative Agent shall deliver to
the Borrower, as the case may be, the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of any
return required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to the Borrower or the Administrative Agent, as the case
may be.
     (e) Status of Term Lenders; Tax Documentation. (i) Each Term Lender shall
deliver to the Borrower and to the Administrative Agent, at the time or times
prescribed by applicable Laws or when reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Term Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Term Lender by
the Borrower pursuant to this Agreement or otherwise to establish such Term
Lender’s status for withholding tax purposes in the applicable jurisdictions.
     (ii) Without limiting the generality of the foregoing, if a Borrower is
resident for tax purposes in the United States,
     (A) any Term Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Term Lender is subject to backup withholding or information
reporting requirements; and
     (B) each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Term Lender under this Agreement (and from time to time thereafter
upon the request of the Borrower or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:
     (I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (II) executed originals of Internal Revenue Service Form W- 8ECI,

33



--------------------------------------------------------------------------------



 



     (III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,
     (IV) in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) executed originals of Internal Revenue Service Form W-8BEN, or
     (V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.
     (iii) Each Term Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Term
Lender, and as may be reasonably necessary (including the re-designation of its
Lending Office) to avoid any requirement of applicable Laws of any jurisdiction
that the Borrower or the Administrative Agent make any withholding or deduction
for taxes from amounts payable to such Term Lender.
     (iv) The Borrower shall promptly deliver to the Administrative Agent or any
Term Lender, as the Administrative Agent or such Term Lender shall reasonably
request, on or prior to the Closing Date (or such later date on which it first
becomes a Borrower), and in a timely fashion thereafter, such documents and
forms required by any relevant taxing authorities under the Laws of any
jurisdiction, duly executed and completed by the Borrower, as are required to be
furnished by such Term Lender or the Administrative Agent under such Laws in
connection with any payment by the Administrative Agent or any Term Lender of
Taxes or Other Taxes, or otherwise in connection with the Loan Documents, with
respect to such jurisdiction.
     (f) Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Term Lender, or have any obligation to pay to any Term
Lender, any refund of Taxes withheld or deducted from funds paid for the account
of such Term Lender, as the case may be. If the Administrative Agent or any Term
Lender determines, in its sole discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay

34



--------------------------------------------------------------------------------



 



to the Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses and net of any loss or gain realized in the
conversion of such funds from or to another currency incurred by the
Administrative Agent or such Term Lender, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the Borrower, upon the request of
the Administrative Agent or such Term Lender, agrees to repay the amount paid
over to the Borrower (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Administrative Agent or such Term
Lender in the event the Administrative Agent or such Term Lender is required to
repay such refund to such Governmental Authority. This subsection shall not be
construed to require the Administrative Agent or any Term Lender to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrower or any other Person.
     3.02 Illegality. If any Term Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Term Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans, or to determine or charge interest rates based upon the
Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Term Lender to purchase or sell, or to
take deposits of, Dollars in the applicable interbank market, then, on notice
thereof by such Term Lender to the Borrower through the Administrative Agent,
any obligation of such Term Lender to make or continue Eurocurrency Rate Loans
or to convert Base Rate Loans to Eurocurrency Rate Loans, shall be suspended
until such Term Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Borrower shall, upon demand from such Term Lender
(with a copy to the Administrative Agent), either prepay or, if applicable,
convert all Eurocurrency Rate Loans of such Term Lender to Base Rate Loans,
either on the last day of the Interest Period therefor, if such Term Lender may
lawfully continue to maintain such Eurocurrency Rate Loans to such day, or
immediately, if such Term Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.
     3.03 Inability to Determine Rates.
     (a) If the Required Lenders determine that for any reason in connection
with any request for a Eurocurrency Rate Loan or a conversion to or continuation
thereof that (i) Dollar deposits are not being offered to banks in the London
interbank eurodollar market for the applicable amount and Interest Period of
such Eurocurrency Rate Loan, (ii) adequate and reasonable means do not exist for
determining the Eurocurrency Rate for any requested Interest Period with respect
to a proposed Eurocurrency Rate Loan, or (iii) the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan does
not adequately and fairly reflect the cost to such Term Lenders of funding such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Term Lender. Thereafter, the obligation of the Term Lenders to
make or maintain Eurocurrency Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for the Term Loan Borrowing of, conversion to or continuation of Eurocurrency
Rate Loans or, failing

35



--------------------------------------------------------------------------------



 



that, will be deemed to have converted such request into a request for the Term
Loan Borrowing of (or conversion to) Base Rate Loans in the amount specified
therein.
     (b) Without limitation of the provisions of Section 3.03(a), if, with
respect to any Term Loan Borrowing, conversion or continuation for which the
Eurocurrency Rate is to be determined by reference to the Quoted Rates supplied
to the Administrative Agent by the Reference Banks in accordance with
Section 2.11, (i) fewer than two Reference Banks supply the Administrative Agent
with a Quoted Rate or (ii) prior to the close of business on the Quotation Day,
the Administrative Agent receives notification from Term Lenders whose
participation in such Term Loan Borrowing, conversion or continuation exceeds
35% of the amount of such Term Loan Borrowing, conversion or continuation that
the cost to such Term Lenders of obtaining matching deposits in the London
interbank market would be in excess of the Eurocurrency Rate for the relevant
Interest Period, then the Administrative Agent shall give notice thereof to the
Parent, the Borrower and the Lenders in writing as promptly as practicable
thereafter, and the interest rate applicable to such Term Loan Borrowing,
conversion or continuation shall be the Base Rate plus the Applicable Rate.
     3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.
     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Term Lender (except (A) any reserve requirement contemplated by
Section 3.04(e) and (B) the requirements of the Bank of England and the
Financial Services Authority or the European Central Bank reflected in the
Mandatory Cost, other than as set forth below);
     (ii) subject any Term Lender to any tax of any kind whatsoever with respect
to this Agreement or any Eurocurrency Rate Loan made by it, or change the basis
of taxation of payments to such Term Lender in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Term Lender);
     (iii) result in the failure of the Mandatory Cost, as calculated hereunder,
to represent the cost to any Term Lender of complying with the requirements of
the Bank of England and/or the Financial Services Authority or the European
Central Bank in relation to its making, funding or maintaining Eurocurrency Rate
Loans; or
     (iv) impose on any Term Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurocurrency Rate Loans
made by such Term Lender;
and the result of any of the foregoing shall be to increase the cost to such
Term Lender of making or maintaining any Eurocurrency Rate Loan (or of
maintaining its obligation to make any such Term Loan), or to reduce the amount
of any sum received or receivable by such Term Lender hereunder (whether of
principal, interest or any other amount) then, upon request of such

36



--------------------------------------------------------------------------------



 



Term Lender, the Borrower will pay to such Term Lender such additional amount or
amounts as will compensate such Term Lender for such additional costs incurred
or reduction suffered.
     (b) Capital Requirements. If any Term Lender determines that any Change in
Law affecting such Term Lender or any Lending Office of such Term Lender or such
Term Lender’s holding company, if any, regarding capital requirements has or
would have the effect of reducing the rate of return on such Term Lender’s
capital or on the capital of such Term Lender’s holding company, if any, as a
consequence of this Agreement, the Term Loan Commitments of such Term Lender or
the Term Loans made by such Term Lender to a level below that which such Term
Lender or such Term Lender’s holding company could have achieved but for such
Change in Law (taking into consideration such Term Lender’s policies and the
policies of such Term Lender’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Term Lender such
additional amount or amounts as will compensate such Term Lender or such Term
Lender’s holding company for any such reduction suffered.
     (c) Certificates for Reimbursement. A certificate of a Term Lender setting
forth the amount or amounts necessary to compensate such Term Lender or its
holding company, as the case may be, as specified in subsection (a) or (b) of
this Section and delivered to the Borrower shall be conclusive absent manifest
error. The Borrower shall pay such Term Lender the amount shown as due on any
such certificate within ten days after receipt thereof.
     (d) Delay in Requests. Failure or delay on the part of any Term Lender to
demand compensation pursuant to the foregoing provisions of this Section shall
not constitute a waiver of such Term Lender’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Term Lender
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Term Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Term Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
     (e) Additional Reserve Requirements. The Borrower shall pay to each Term
Lender, (i) as long as such Term Lender shall be required to maintain reserves
with respect to liabilities or assets consisting of or including Eurocurrency
funds or deposits (currently known as “Eurocurrency liabilities”), additional
interest on the unpaid principal amount of each Eurocurrency Rate Loan equal to
the actual costs of such reserves allocated to such Term Loan by such Term
Lender (as determined by such Term Lender in good faith, which determination
shall be conclusive), and (ii) as long as such Term Lender shall be required to
comply with any reserve ratio requirement or analogous requirement of any other
central banking or financial regulatory authority imposed in respect of the
maintenance of the Term Loan Commitments or the funding of the Eurocurrency Rate
Loans, such additional costs (expressed as a percentage per annum and rounded
upwards, if necessary, to the nearest five decimal places) equal to the actual
costs allocated to such Term Loan Commitment or Term Loan by such Term Lender
(as determined by such Term Lender in good faith, which determination shall be
conclusive), which in each case shall be due and payable on each date on which
interest is payable on such Term Loan; provided the Borrower shall have received
at least ten days’ prior notice (with a copy to

37



--------------------------------------------------------------------------------



 



the Administrative Agent) of such additional interest or costs from such Term
Lender. If a Term Lender fails to give notice ten days prior to the relevant
Interest Payment Date, such additional interest or costs shall be due and
payable ten days from receipt of such notice.
     3.05 Compensation for Losses. Upon demand of any Term Lender (with a copy
to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Term Lender for and hold such Term Lender harmless from any
loss, cost or expense incurred by it as a result of:
     (a) any continuation, conversion, payment or prepayment of any Term Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Term Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
     (b) any failure by the Borrower (for a reason other than the failure of
such Term Lender to make a Term Loan) to prepay, borrow, continue or convert any
Term Loan other than a Base Rate Loan on the date or in the amount notified by
the Borrower;
     (c) any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;
including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Term Loan,
from fees payable to terminate the deposits from which such funds were obtained
or from the performance of any foreign exchange contract. The Borrower shall
also pay any customary administrative fees charged by such Term Lender in
connection with the foregoing.
     For purposes of calculating amounts payable by the Borrower to the Term
Lenders under this Section 3.05, each Term Lender shall be deemed to have funded
each Eurocurrency Rate Loan made by it at the Eurocurrency Rate for such Term
Loan by a matching deposit or other borrowing in the offshore interbank market
for Dollars for a comparable amount and for a comparable period, whether or not
such Eurocurrency Rate Loan was in fact so funded.
     3.06 Mitigation Obligations; Replacement of Term Lenders.
     (a) Designation of a Different Lending Office. If any Term Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Term Lender or any Governmental Authority for the
account of any Term Lender pursuant to Section 3.01, or if any Term Lender gives
a notice pursuant to Section 3.02, then such Term Lender shall, as applicable,
use reasonable efforts to designate a different Lending Office for funding or
booking its Term Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Term Lender, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Term Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Term Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Term Lender in connection with any such designation or
assignment.

38



--------------------------------------------------------------------------------



 



     (b) Replacement of Term Lenders. If any Term Lender requests compensation
under Section 3.04, or if the Borrower is required to pay any additional amount
to any Term Lender or any Governmental Authority for the account of any Term
Lender pursuant to Section 3.01, the Borrower may replace such Term Lender in
accordance with Section 10.13.
     3.07 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Term Loan Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
ARTICLE IV.
CONDITIONS PRECEDENT TO BORROWINGS
     4.01 Conditions of the Term Loan Borrowing. The obligation of each Term
Lender to make its Applicable Percentage of the Term Loans available to the
Borrower hereunder is subject to satisfaction of the following conditions
precedent:
     (a) The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies or other electronic format (followed promptly
by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party, each dated the Closing Date (or,
in the case of certificates of governmental officials, a recent date before the
Closing Date) and each in form and substance reasonably satisfactory to the
Administrative Agent and each of the Term Lenders:
     (i) executed counterparts of this Agreement and the Guaranty Agreement,
sufficient in number for distribution to the Administrative Agent, each Term
Lender and the Borrower;
     (ii) Term Loan Notes executed by the Borrower in favor of each Term Lender
that requested Term Loan Notes at least two Business Days prior to the Closing
Date;
     (iii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party or is to be a party;
     (iv) such documents and certifications as the Administrative Agent or its
counsel may reasonably request to evidence that each Loan Party is duly
organized or formed, validly existing and in good standing in its jurisdiction
of organization;
     (v) a favorable written opinion (addressed to the Administrative Agent and
the Term Lenders and dated the Closing Date) of (i) Adam G. Ciongoli, in-house
counsel to the Borrower and the other Loan Parties organized or existing under
the laws of the United States or any state thereof, substantially in the form of
Exhibit F-1, (ii) Appleby, local counsel to the Parent, substantially in the
form of Exhibit F-2 and (iii) Oliver Goodinge, in-house counsel to the Loan
Parties organized or existing under the laws of the United Kingdom,
substantially in the form of Exhibit F-3, and, in the case of each

39



--------------------------------------------------------------------------------



 



such opinion required by this clause (v), covering such other matters relating
to the Loan Parties, the Loan Documents or the Transactions as the Required
Lenders shall reasonably request, and the Parent and the Borrower hereby request
such counsel to deliver such opinions;
     (vi) a pro forma consolidated balance sheet of the Parent and its
Subsidiaries after giving effect to the Merger as of June 30, 2008, and the
statements of income of the Parent and its Subsidiaries after giving effect to
the Merger for the fiscal year ended December 31, 2007 and the six-month period
ended June 30, 2008, all as filed in the statement S-4/A of the Parent filed
August 21, 2008;
     (vii) forecasts prepared by the Parent or the Borrower of balance sheets,
income statements and cash flow statements of the Parent and its Subsidiaries,
after giving effect to the Transactions, on a quarterly basis for the first year
following the Closing Date and on an annual basis for each year thereafter
during the term of the Five-Year Credit Facilities;
     (viii) [reserved];
     (ix) a certificate signed by a Responsible Officer of the Parent and the
Borrower (A) certifying the current Debt Ratings, which shall be not less than
BBB- from S&P and not less than Baa3 from Moody’s, and neither of such Debt
Ratings shall be on “negative watch,” and (B) demonstrating that, pro forma for
all elements of the Transactions to be effected on or before the Closing Date,
the Consolidated Leverage Ratio is not greater than 3.75 to 1.00;
     (x) evidence that all Existing Material Indebtedness has been or
concurrently with the Closing Date is being terminated and all Liens securing
obligations under any Existing Material Indebtedness have been or concurrently
with the Closing Date are being released; and
     (xi) the funding indemnity letter referenced in Section 2.02(g), which
shall have been received within the time prior to the Closing Date as required
in such section.
     (b) The Merger shall be consummated prior to or concurrently with the Term
Loan Borrowing substantially in accordance with the Merger Agreement and the
other material agreements, instruments and documents relating thereto (without
any alteration, amendment, change, supplement or waiver of any such document or
any condition therein, in each case in a manner materially adverse to the
interests of the Administrative Agent and the Term Lenders either individually
or in the aggregate, without the prior written consent of the Book Managers;
provided that the aggregate purchase price may be reduced without any such
consent).
     (c) The substantially simultaneous closing of the Five-Year Credit
Facilities in an aggregate principal amount of not more than $1,000,000,000, and
with undrawn availability under the revolving credit facility of the Five-Year
Credit Facilities (after giving effect to the Transactions, the Term Loan
Borrowing and the entering into and funding of the Five-Year Credit Facilities)
of not less than $100,000,000.

40



--------------------------------------------------------------------------------



 



     (d) Since June 7, 2008 there shall not have occurred any events or changes
that, individually or in the aggregate, have had or could reasonably be expected
to have a Material Adverse Effect (as defined in the Merger Agreement) on the
Acquired Company.
     (e) Other than shareholders’ or noteholders’ litigation relating to the
Merger, there shall not be any litigation in any court or before any arbitrator
or Governmental Authority, that could reasonably be expected, individually or in
the aggregate, to impose materially adverse conditions, or which could
reasonably be expected, individually or in the aggregate, to have a material
adverse effect, upon the consummation of the Merger or any of the other
Transactions.
     (f) The representations and warranties made by or on behalf of the Acquired
Company and its subsidiaries in the Merger Agreement as are material,
individually or in the aggregate, to the interests of the Term Lenders shall be
true and correct (pursuant to the standard contained in the Merger Agreement,
including being true and correct in all material respects if provided therein),
but only to the extent that the Parent or the Acquisition Subsidiary has the
right to terminate its obligations under the Merger Agreement as a result of a
breach of such representations and warranties in the Merger Agreement.
     (g) The representations and warranties contained in Sections 5.01, 5.02,
5.03, 5.04(a), 5.08, 5.11 (with respect to the Parent and its Subsidiaries
without giving effect to the Merger) and 5.13 shall be true and correct on and
as of the date of the Term Loan Borrowing.
     (h) The Administrative Agent shall have received a Term Loan Notice in
accordance with the requirements hereof. The Term Loan Notice submitted by the
Borrower in connection with the Term Loan Borrowing hereunder shall be deemed to
be a representation and warranty that each of the conditions specified in
Sections 4.01(b) through (g) have been satisfied on and as of the Closing Date.
     (i) (i) All fees required to be paid to the Administrative Agent and/or any
of the Book Managers on or before the Closing Date shall have been paid and
(ii) all fees required to be paid to the Term Lenders on or before the Closing
Date shall have been paid.
     (j) Unless waived by the Administrative Agent, the Borrower shall have paid
all reasonable fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel, if requested by the Administrative Agent) to
the extent invoiced prior to the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).
     Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Term Lender that has signed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Term Lender, unless the
Administrative Agent shall have received notice from such Term Lender prior to
the proposed Closing Date specifying its objection thereto.

41



--------------------------------------------------------------------------------



 



ARTICLE V.
REPRESENTATIONS AND WARRANTIES
     Each of the Parent and the Borrower represents and warrants to the
Administrative Agent and the Term Lenders (each such representation and warranty
expressly being made on the date of this Agreement whether or not the accuracy
thereof is a condition to the making of the Term Loan Borrowing pursuant to
Section 4.01) that:
     5.01 Organization; Powers. Each of the Parent and its Subsidiaries is duly
organized, validly existing and in good standing under the Laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.
     5.02 Authorization; Enforceability. The Transactions to be entered into by
each Loan Party are within such Loan Party’s corporate powers and have been duly
authorized by all necessary corporate and, if required, stockholder action. This
Agreement has been duly executed and delivered by the Parent and the Borrower
and constitutes, and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan Party, will constitute, a legal,
valid and binding obligation of the Parent, the Borrower or such other Loan
Party (as the case may be), enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
     5.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any material applicable
Law or the charter, by-laws or other Organization Documents of the Parent or any
Subsidiary or any order of any Governmental Authority, (c) will not violate or
result in a default under any material indenture, agreement or other material
instrument binding upon the Parent or any Subsidiary or its assets, or give rise
to a right thereunder to require any payment to be made by the Parent or any
Subsidiary, and (d) will not result in the creation or imposition of any Lien on
any asset of the Parent or any Subsidiary pursuant to the terms of such material
indenture, agreement or other material instrument.
     5.04 Financial Condition; No Material Adverse Change.
     (a) The Parent has heretofore furnished to the Term Lenders its
consolidated balance sheet and statements of income, stockholders equity and
cash flows (i) as of and for the fiscal year ended December 31, 2007, reported
on by Deloitte & Touche LLP, independent public accountants, and (ii) as of and
for the fiscal quarter and the portion of the fiscal year ended June 30, 2008,
certified by its chief financial officer. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Parent and its consolidated Subsidiaries as of
such dates and for such periods in accordance with GAAP,

42



--------------------------------------------------------------------------------



 



subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii) above.
     (b) Since December 31, 2007, there has not occurred any event or change
that, individually or in the aggregate, has had or could reasonably be expected
to have a Material Adverse Effect.
     5.05 Properties.
     (a) Each of the Parent and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes and except where the failure to have such
good title or valid leasehold interests, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect.
     (b) Each of the Parent and its Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Parent and its Subsidiaries
does not infringe upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.
     5.06 Litigation and Environmental Matters.
     (a) There are no actions, suits or proceedings (including investigative
proceedings) by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Parent or the Borrower, threatened against
or affecting the Parent or any Subsidiary, that would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters).
     (b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, neither the Parent nor any Subsidiary
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability or
(iii) has received notice of any claim with respect to any Environmental
Liability.
     5.07 Compliance with Laws; Absence of Default. Each of the Parent and its
Subsidiaries is in compliance with all Laws applicable to it or its property,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.
     5.08 Investment Company Status. Neither the Parent nor any Subsidiary is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.
     5.09 Taxes. Each of the Parent and its Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all

43



--------------------------------------------------------------------------------



 



Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which the Parent or
such Subsidiary, as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to do so would not reasonably be expected to
result in a Material Adverse Effect.
     5.10 ERISA. No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Pension Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Pension Plan, and the present value of all
accumulated benefit obligations of all underfunded Pension Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Pension Plans, in each case, by an amount that has had, or would
reasonably be expected to have, a Material Adverse Effect.
     5.11 Disclosure. Neither the Marketing Information nor any of the other
reports, financial statements, certificates or other information furnished by or
on behalf of the Parent or the Borrower to the Administrative Agent or any Term
Lender in connection with the negotiation of this Agreement or delivered on or
prior to the Closing Date hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Parent and the Borrower
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.
     5.12 Subsidiaries. Schedule 5.12 sets forth the name and jurisdiction of
organization of, and the direct or indirect ownership interest of the Parent in,
each Subsidiary, and identifies each Subsidiary that is a Guarantor, in each
case as of the Closing Date.
     5.13 Solvency. Immediately after the consummation of the Transactions to
occur on the Closing Date, (a) the fair value of the assets of each Loan Party,
at a fair valuation, will exceed its debts and liabilities, subordinated,
contingent or otherwise; (b) the present fair saleable value of the property of
each Loan Party will be greater than the amount that will be required to pay the
probable liability of its debts and other liabilities, subordinated, contingent
or otherwise, as such debts and other liabilities become absolute and matured;
(c) each Loan Party will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; (d) each Loan Party will not have unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted following the Closing Date; (e) no Loan Party,
by reason of actual or anticipated financial difficulties, has commenced or
intends to commence negotiations with one or more of its creditors with a view
to rescheduling any of its Indebtedness; and (f) no moratorium has been declared
and, in the opinion of the Parent and the Borrower, no moratorium is reasonably
likely to be declared in the foreseeable future, in each case, in respect of any
Indebtedness of any Loan Party.

44



--------------------------------------------------------------------------------



 



     5.14 Use of Proceeds. No Loan Party is engaged, and none of them will
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock.
     5.15 Pari Passu. The Obligations rank at least pari passu with all other
unsecured Indebtedness of the Loan Parties.
ARTICLE VI.
AFFIRMATIVE COVENANTS
     So long as any Term Lender shall have any Term Loan Commitment hereunder or
any Term Loan or other Obligation hereunder shall remain unpaid, the Parent and
the Borrower covenant and agree with the Term Lenders that:
     6.01 Financial Statements; Ratings Change and Other Information. The Parent
will furnish to the Administrative Agent and each Term Lender:
     (a) as soon as available and in any event within 120 days (or, if earlier,
the date that is fifteen (15) days after the reporting date for such information
required by the SEC) after the end of each fiscal year of the Parent, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Deloitte & Touche LLP or other independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception and without any material qualification or exception as to the scope
of such audit) to the effect that such consolidated financial statements present
fairly in all material respects the financial condition and results of
operations of the Parent and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;
     (b) as soon as available and in any event within 60 days (or, if earlier,
the date that is fifteen (15) days after the reporting date for such information
required by the SEC) after the end of each of the first three fiscal quarters of
each fiscal year of the Parent, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by a Financial Officer of the Parent as
presenting fairly in all material respects the financial condition and results
of operations of the Parent and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;
     (c) concurrently with any delivery of financial statements under clause
(a) or (b) above, a Compliance Certificate executed by a Financial Officer of
the Parent (i) certifying as to whether a Default that has not been disclosed in
any prior Compliance Certificate (unless such Default exists anew or continues
to exist at such time, in which case it shall be included on such Compliance
Certificate) has occurred and, if such Default has occurred or exists,
specifying the

45



--------------------------------------------------------------------------------



 



details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations of the financial
covenants set forth in, and demonstrating compliance with, Sections 7.08(a) and
(b), (iii) stating whether any Material Acquisition has occurred during the
period covered by such financial statements and, if so, setting forth the
changes to the amounts referred to in Section 7.05(d) as a result of each such
Material Acquisition, and a reasonably detailed explanation of the calculation
of such changes and (iv) stating whether any change in GAAP or in the
application thereof that has not been disclosed in any prior Compliance
Certificate has occurred since the date of the audited financial statements
referred to in Section 5.04 that would be relevant in the calculation of any of
the financial covenants set forth in Sections 7.08(a) and (b) and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate; provided that for the fiscal quarter
of the Parent ended September 30, 2008, because such period ended prior to the
Closing Date, the delivery under this Section 6.01(c) shall not require the
certifications set forth in subparts (i) and (ii) above, but shall include a
calculation of Consolidated EBITDA and of Consolidated Adjusted EBITDA for such
fiscal quarter substantially in the form set forth as an attachment to the form
of Compliance Certificate;
     (d) concurrently with any delivery of financial statements under clause
(a) above, a report from the accounting firm that reported on such financial
statements, stating that (i) the financial information in the certificate
prepared by a Financial Officer of the Parent pursuant to clause (c) above has
been accurately extracted from the sources identified therein and, where
applicable, agrees with the underlying accounting records, (ii) the calculations
of the financial covenants in Sections 7.08(a) and (b) set forth in such
certificate are arithmetically correct and (iii) the financial information set
forth in such certificate is, as to elements and composition, presented in
accordance with the relevant accounting definitions set forth in Section 1.01;
     (e) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Parent or any Subsidiary with the SEC, or any Governmental Authority succeeding
to any or all of the functions of said Commission, or with any national
securities exchange, or distributed by the Parent to its shareholders generally,
as the case may be;
     (f) promptly after S&P or Moody’s shall have announced a change in the Debt
Rating, written notice of such change;
     (g) promptly following a request by any Term Lender, all documentation and
other information that such Term Lender reasonably requests in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA Patriot Act; and
     (h) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the Parent
or any Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Term Lender may reasonably request.
     Documents required to be delivered pursuant to Section 6.01(a), (b) or (e)
(to the extent any such documents are included in materials otherwise filed with
the SEC) may be delivered

46



--------------------------------------------------------------------------------



 



electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Parent or the Borrower posts such documents, or
provides a link thereto on the Parent’s or the Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Parent’s or the Borrower’s behalf on an Internet or
intranet website, if any, to which each Term Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Parent or the Borrower, as
applicable, shall deliver paper copies of such documents to the Administrative
Agent or any Term Lender upon the written request of such Person and until a
written request to cease delivering paper copies is given by such Person and
(ii) the Parent or the Borrower, as applicable, shall notify the Administrative
Agent and each Term Lender (by telecopier or electronic mail) of the posting of
any such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein, in every instance the Parent and the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Section 6.01(c) to the Administrative Agent. Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Parent or the
Borrower with any such request for delivery, and each Term Lender shall be
solely responsible for requesting delivery to it or maintaining its copies of
such documents.
     Each of the Parent and the Borrower hereby acknowledges that (a) the
Administrative Agent and/or one or more of the Book Managers will make available
to the Term Lenders materials and/or information provided by or on behalf of the
Parent or the Borrower, as applicable, hereunder (collectively, “Parent and
Borrower Materials”) by posting the Parent and Borrower Materials on IntraLinks
or another similar electronic system (the “Platform”) and (b) certain of the
Term Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Parent, the Borrower
or their respective Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Each of the Parent and the
Borrower hereby agrees that (w) all Parent and Borrower Materials that are to be
made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Parent and Borrower
Materials “PUBLIC,” the Parent and the Borrower shall be deemed to have
authorized the Administrative Agent, the Book Managers and the Term Lenders to
treat such Parent and Borrower Materials as not containing any material
non-public information with respect to the Parent, the Borrower or their
respective securities for purposes of United States Federal and state securities
laws (provided that to the extent such Parent and Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Parent and Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information”; and
(z) the Administrative Agent and the Book Managers shall be entitled to treat
any Parent and Borrower Materials that are not marked “PUBLIC” as being suitable
only for posting on a portion of the Platform not designated “Public Side
Information”. Notwithstanding the foregoing, the Borrower shall not be under any
obligation to mark any Borrower Materials “PUBLIC.”

47



--------------------------------------------------------------------------------



 



     6.02 Notices of Material Events. The Parent or the Borrower will furnish to
the Administrative Agent and each Term Lender prompt written notice of the
following:
     (a) the occurrence of any Default;
     (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Affiliate thereof that would reasonably be expected to result in
a Material Adverse Effect;
     (c) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, would reasonably be expected to result in
a Material Adverse Effect; and
     (d) any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other Responsible Officer of the Parent or the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
     6.03 Existence; Conduct of Business.
     (a) The Parent and the Borrower will, and will cause each of the other Loan
Parties to, do or cause to be done all things necessary to preserve, renew and
keep in full force and effect its legal existence and the rights, licenses,
permits, privileges and franchises material to the conduct of its business;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 7.04.
     (b) The Parent and the Borrower will, and will cause each of the other
Subsidiaries to, continue to engage (including after giving effect to any
acquisition) only in a business of the type that does not represent a
fundamental change in the character of the business of the Parent and its
Subsidiaries, taken as a whole, conducted by the Parent and its Subsidiaries on
the date of execution of this Agreement, and businesses reasonably related
thereto.
     6.04 Payment of Taxes. The Parent and the Borrower will, and will cause
each of the other Subsidiaries to, pay its Tax liabilities before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings and for which the
Parent or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP or (b) the failure to make payment would
not reasonably be expected to result in a Material Adverse Effect.
     6.05 Maintenance of Properties; Insurance. The Parent and the Borrower
will, and will cause each of the other Subsidiaries to, (a) keep and maintain
all property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, and (b) maintain in full force and
effect, with insurance companies that the Parent and the Borrower believe (in
the good faith judgment of the management of the Parent and the

48



--------------------------------------------------------------------------------



 



Borrower) are financially sound and responsible at the time the relevant
coverage is placed or renewed, insurance in at least such amounts and against at
least such risks (and with such risk retentions) as are usually insured against
in the same general area by companies engaged in the same or a similar business.
     6.06 Books and Records; Inspection Rights. The Parent and the Borrower
will, and will cause each of the other Subsidiaries to, keep proper books of
record and account in which full, true and correct entries are made in all
material respects of all dealings and transactions in relation to its business
and activities. The Parent will, and will cause each of its Subsidiaries to,
permit any representatives designated by the Administrative Agent or any Term
Lender, upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested.
     6.07 Compliance with Laws. The Parent and the Borrower will, and will cause
each of the other Subsidiaries to, comply with all Laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.
     6.08 Use of Proceeds. The proceeds of the Term Loans will be used, along
with certain other funds of the Parent and its Subsidiaries, (a) to pay the
holders of the Equity Interests of the Acquired Company a portion of the cash
consideration for their shares of the Acquired Company in connection with the
Merger, (b) to pay fees and expenses of the Transactions, (c) to refinance the
Existing Material Indebtedness, and (d) to finance, in part, the Permitted
Parent Equity Repurchases. Notwithstanding anything to the contrary in this
Section or in any other Loan Document, the Parent and the Borrower agree that
they will ensure, and will cause their Subsidiaries to ensure, that no part of
the proceeds of any Term Loan will be used, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.
ARTICLE VII.
NEGATIVE COVENANTS
     So long as any Term Lender shall have any Term Loan Commitment hereunder,
any Term Loan or other Obligation hereunder shall remain unpaid, the Parent and
the Borrower covenant and agree with the Term Lenders that:
     7.01 Subsidiary Indebtedness. The Parent will not permit any Subsidiary
that is not a Loan Party to create, incur, assume or permit to exist any
Indebtedness (including pursuant to any Guarantee of Indebtedness of the Parent
or another Subsidiary), except:
     (a) Indebtedness owing to the Parent or another Subsidiary;
     (b) Guarantees of Indebtedness of another Subsidiary that is not a Loan
Party, to the extent such Indebtedness is permitted by this Section 7.01;

49



--------------------------------------------------------------------------------



 



     (c) Indebtedness of any Person that becomes a Subsidiary after the date
hereof; provided that (i) such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary and (ii) such Indebtedness shall not be
Guaranteed by the Parent or any other Subsidiary, except Indebtedness that, in
the aggregate, but without duplication, does not exceed $25,000,000 may be
Guaranteed;
     (d) Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including Capital Lease Obligations
and any Indebtedness assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets prior to the acquisition thereof,
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided that (i) such
Indebtedness is incurred prior to or within 180 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this clause (d) shall not exceed
$25,000,000 at any time outstanding;
     (e) Indebtedness incurred in relation to arrangements made in the ordinary
course of business to facilitate the operation of bank accounts on a net balance
basis;
     (f) short term Indebtedness from banks incurred in the ordinary course of
business pursuant to a facility required in order to comply with rules and
regulations issued from time to time by regulatory authorities; provided that
such compliance is required for the applicable Subsidiary to remain licensed to
conduct its business; and
     (g) other Indebtedness in an aggregate principal amount (for all such
Subsidiaries combined, but without duplication) not exceeding $100,000,000 at
any time outstanding.
     7.02 Liens. The Parent and the Borrower will not, and will not permit any
other Subsidiary to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:
     (a) Permitted Encumbrances;
     (b) any Lien on any property or asset of the Parent or any Subsidiary
existing on the date hereof and set forth in Schedule 7.02; provided that
(i) such Lien shall not apply to any other property or asset of the Parent or
any Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;
     (c) any Lien existing on any property or asset prior to the acquisition
thereof by the Parent or any Subsidiary after the date hereof or existing on any
property or asset of any Person that becomes a Subsidiary after the date hereof
prior to the time such Person becomes a Subsidiary; provided that (i) such Lien
is not created in contemplation of or in connection with such acquisition or
such Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not
apply to any other property or assets of the Parent or any Subsidiary and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such

50



--------------------------------------------------------------------------------



 



Person becomes a Subsidiary, as the case may be, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;
     (d) Liens on fixed or capital assets acquired, constructed or improved by
the Parent or any Subsidiary; provided that (i) such security interests secure
only Indebtedness incurred to finance the acquisition, construction or
improvement of such fixed or capital assets (including Capital Lease Obligations
and any Indebtedness assumed in connection with the acquisition of such assets)
and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof, (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets and (iv) such security interests shall
not apply to any other property or assets of the Parent or any Subsidiary;
     (e) charges or Liens in favor of a regulatory authority or a third party,
in each case, as contemplated by the rules or regulations issued by a regulatory
authority and with which the applicable Subsidiary is required to comply in
order to remain licensed to conduct its business;
     (f) Liens over credit balances created in favor of any bank in order to
facilitate the operation of bank accounts on a net balance basis or in
connection with any BACS facility used in the ordinary course of business;
     (g) Liens comprised by escrow arrangements entered into in connection with
asset sales, transfers or other dispositions permitted by Section 7.04; and
     (h) other Liens; provided that the sum of the aggregate principal amount of
obligations secured by such Liens plus the aggregate amount of Attributable
Indebtedness in respect of sale and leaseback transactions permitted by
Section 7.05(c) shall not, at any time, exceed 10% of Net Worth.
     7.03 Investments. The Parent and the Borrower will not, and will not permit
any other Subsidiary to, make or hold any Investments, except:
     (a) Investments held by the Parent and its Subsidiaries in the form of cash
equivalents;
     (b) advances to officers, directors and employees of the Parent and its
Subsidiaries made in the ordinary course or business, consistent with past
practice, and in compliance with Laws, for travel, entertainment, relocation and
analogous ordinary business purposes;
     (c) Investments by the Parent and its Subsidiaries in the Parent or other
Subsidiaries (provided that if such Investments are in the form of Indebtedness
owing by any Loan Party to any Subsidiary that is not a Loan Party, then any
such Indebtedness in excess of $100,000,000 in the aggregate at any time
outstanding shall be expressly subordinated to the Obligations);
     (d) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and

51



--------------------------------------------------------------------------------



 



Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors to the extent reasonably necessary in order
to prevent or limit loss;
     (e) Guarantees permitted by Section 7.01; and
     (f) Investments (i) existing on the date hereof (other than those referred
to in Section 7.03(c)) and set forth on Schedule 7.03, and (ii) in Gras Savoye &
Cie, France, pursuant to “put” agreements and “call” agreements in place on the
Closing Date (without any amendment or modification of any such agreement that
would increase the required amount or price of such Investment or would
otherwise be materially adverse to the interests of the Administrative Agent and
the Term Lenders);
     (g) other Investments (including Permitted Acquisitions) not exceeding
$50,000,000 in the aggregate in any fiscal year of the Parent; provided that
Investments under this Section 7.03(g) shall be permitted in an unlimited amount
so long as, both before and after giving effect to any such Investment (and any
Indebtedness incurred or repaid in connection therewith), the pro forma
Consolidated Leverage Ratio is no greater than 2.50 to 1.00.
     7.04 Fundamental Changes. The Parent and the Borrower will not, and will
not permit any other Loan Party to, either (x) merge into or consolidate with
any other Person, or permit any other Person to merge into or consolidate with
it, or (y) liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing and, in the event such merger or consolidation is in connection with
an Investment (including a Permitted Acquisition), the Investment is permitted
by Section 7.03:
     (a) any Subsidiary may merge with or into the Parent, the Borrower or any
other Loan Party in a transaction in which the Parent, the Borrower or such Loan
Party, as the case may be, is the surviving entity; provided that (i) the Parent
and the Borrower will not merge with or into each other and (ii) if the Parent
or the Borrower merges with any other Loan Party, the Parent or the Borrower, as
the case may be, must be the surviving entity;
     (b) any Person may merge with or into the Parent, the Borrower or any other
Loan Party in a transaction in which the Parent, the Borrower or such Loan
Party, as the case may be, is not the surviving entity; provided that (i) the
Person formed by or surviving any such merger or consolidation shall be a
corporation organized or existing under the laws of the United States, any state
thereof, the District of Columbia or any territory thereof or, in the case of a
merger or consolidation involving the Parent, the laws of the jurisdiction in
which the Parent is organized (such Person being herein referred to as the
“Successor Entity”), (ii) the Successor Entity shall expressly assume all the
obligations of the Parent, the Borrower or the applicable Loan Party, as the
case may be, under the Loan Documents to which the Parent, the Borrower or such
Loan Party, as applicable, is a party, pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Administrative Agent, (iii) if
such merger or consolidation involves the Borrower, then each Guarantor, unless
it is the other party to such merger or consolidation, shall have (by a
supplement to the Guaranty Agreement) confirmed that its Guarantee shall apply
to all of the Successor Entity’s obligations under this Agreement, (iv) if
requested by the Administrative Agent, the Administrative Agent shall have
received an opinion of counsel reasonably satisfactory to the Administrative
Agent to the effect that the applicable Loan

52



--------------------------------------------------------------------------------



 



Documents are legal, valid, binding and enforceable obligations of the Successor
Entity and (v) this clause (b) shall not be construed to permit the Borrower to
merge with or into the Parent.
In the case of any such merger of the Parent or the Borrower in accordance with
clause (b) above, the Successor Entity shall be deemed to be the Parent or the
Borrower, as applicable, for all purposes of the Loan Documents. Notwithstanding
anything to the contrary herein, the Parent will not engage, and will not permit
the Borrower to engage, in any transaction that would reduce the percentage of
Equity Interests owned by the Parent in the Borrower, except for (x) sales,
transfers and other disposals of such Equity Interests to directors, officers or
employees of the Borrower pursuant to any employee stock ownership plan or
similar plan for the benefit of directors, officers or employees of the Borrower
and (y) the issuance of such Equity Interests as consideration for any
acquisition from a third party; provided that following any such issuance of
Equity Interests to a third party, no Change in Control shall have occurred and
the majority of the seats (other than vacant seats) on the board of directors of
the Borrower shall be occupied by Persons nominated by the board of directors of
the Borrower or the Parent or appointed by directors so nominated.
     7.05 Asset Sales. The Parent and the Borrower will not, and will not permit
any other Subsidiary to, Dispose of any asset, including any Equity Interest
owned by it, except:
     (a) Dispositions in the ordinary course of business;
     (b) Dispositions to the Parent or a Subsidiary;
     (c) Dispositions pursuant to sale and leaseback transactions permitted by
Section 7.06(a); and
     (d) Dispositions of assets that are not permitted by any other clause of
this Section 7.05; provided that the aggregate fair market value of all assets
sold, transferred or otherwise disposed in reliance upon this clause (d) shall
not exceed $1,100,000,000 during any fiscal year and shall not exceed
$2,750,000,000 during the period from and including June 30, 2008 to but
excluding the Maturity Date; provided further that in the event, and on each
occasion, that any Material Acquisition is consummated after the Closing Date,
each of the two amounts set forth in the immediately preceding proviso shall be
increased by an amount equal to 25% of the value of the assets acquired pursuant
to such Material Acquisition (valued based upon the amount at which such assets
would be reflected on a balance sheet of the Parent and its Subsidiaries
prepared on a consolidated basis in accordance with GAAP after giving effect to
such Material Acquisition);
provided that all Dispositions permitted hereby (other than those permitted by
clause (a) or (b) above) shall be made for full fair value and on an arm’s
length basis, as reasonably determined in good faith by the Parent or the
Borrower, taking into account all relevant considerations. Any merger or
consolidation of a Subsidiary with or into any other Person that results in such
Subsidiary ceasing to be a Subsidiary or the Parent owning a reduced percentage
of the Equity Interests in such Subsidiary shall, in each case, be treated as a
Disposition of such Subsidiary (or the relevant portion thereof) for purposes of
this Section 7.05.

53



--------------------------------------------------------------------------------



 



     7.06 Sale and Leaseback Transactions. The Parent and the Borrower will not,
and will not permit any other Subsidiary to, enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereinafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred, except:
     (a) any such sale of any fixed or capital assets that is made for cash
consideration in an amount not less than the cost of such fixed or capital asset
and is consummated within 180 days after the Parent or such Subsidiary acquires
or completes the construction of such fixed or capital asset;
     (b) any such sale of the property listed on Schedule 7.06;
     (c) any other such sale if, after giving effect thereto, the Attributable
Debt in respect of the applicable sale and leaseback transaction is within the
limits set forth in Section 7.02(h) (after giving effect to all such sale and
leaseback transactions and applicable Liens).
     7.07 Restricted Payments. The Parent and the Borrower will not, and will
not permit any other Subsidiary to, declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:
     (a) each Subsidiary may make Restricted Payments to the Parent or another
Subsidiary, and any other Person that owns an Equity Interest in such
Subsidiary, ratably according to their respective holdings of the type of Equity
Interest in respect of which such Restricted Payment is being made;
     (b) the Parent and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common stock or other common Equity
Interests of such Person;
     (c) the Parent and each Subsidiary may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
Equity Interests;
     (d) the Parent may declare or pay ordinary (as opposed to special) cash
dividends to its stockholders in the ordinary course of business;
     (e) the Parent may repurchase Equity Interests of the Parent (and
Subsidiaries of the Parent may make Restricted Payments, directly or indirectly,
up to the Parent for such purpose) consummated on or after the Closing Date, but
prior to the date that is eighteen (18) months after the Closing Date, so long
as (i) the aggregate amount of such repurchases does not exceed an amount
equivalent to the number of shares issued to shareholders of the Acquired
Company as consideration for the Merger, (ii) all such Equity Interests
repurchased by the Parent are retired and not held as treasury stock, and
(iii) before and after giving pro forma effect thereto (including to any
Indebtedness incurred in connection therewith), both (A) the Consolidated
Leverage Ratio is not greater than an amount 0.25 to 1.00 lower than the
covenant level then in

54



--------------------------------------------------------------------------------



 



effect pursuant to Section 7.08(b), and (B) the aggregate amount of undrawn
availability under the revolving credit facilities of the Five-Year Credit
Facilities is at least $100,000,000 (such permitted purchases, the “Permitted
Parent Equity Repurchases”);
     (f) the Parent and its Subsidiaries may make other Restricted Payments that
are not otherwise permitted in any other clause of this Section 7.07 in an
aggregate amount in any fiscal year of the Parent not to exceed the sum of (i)
$50,000,000 plus (ii) up to $25,000,000 of the amount available pursuant to
clause (i) above for the preceding fiscal year, but unused in such fiscal year
(the amounts in clause (i) above being deemed to be utilized first in any fiscal
year prior to the utilization of any carryover amount provided in this clause
(ii)); and
     (g) the Parent and its Subsidiaries may make other Restricted Payments that
are not otherwise permitted in any other clause of this Section 7.07 in an
unlimited amount so long as, both before and after giving effect to any such
Restricted Payment (and any Indebtedness incurred or repaid in connection
therewith), the pro forma Consolidated Leverage Ratio is no greater than 2.50 to
1.00.
     7.08 Financial Covenants.
     (a) Consolidated Fixed Charge Coverage Ratio. The Parent and the Borrower
will not permit the Consolidated Fixed Charge Coverage Ratio as of the end of
any fiscal quarter of the Parent set forth below to be less than 2.50 to 1.00.
     (b) Consolidated Leverage Ratio. The Parent and the Borrower will not
permit the Consolidated Leverage Ratio as of the end of any fiscal quarter of
the Parent set forth below to be greater than 3.75 to 1.00.
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
     8.01 Events of Default. Any of the following shall constitute an Event of
Default:
     (a) Non-Payment. Either (i) the Borrower shall fail to pay any principal of
any Term Loan when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise or
(ii) the Borrower shall fail to pay any interest on any Term Loan or any fee or
any other amount (other than an amount referred to in subclause (i) of this
clause (a)) payable under this Agreement, when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of three
Business Days; or
     (b) Specific Covenants. The Parent or the Borrower shall fail to observe or
perform any covenant, condition or agreement contained in Section 6.02, 6.03
(with respect to the existence of the Parent or the Borrower) or 6.08 or in
Article VII; or
     (c) Other Defaults. Any Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in any Loan Document (other than
those specified in clause (a) or (b) of this Article), and, if such failure is
capable of remedy, such failure shall continue unremedied for a period of
30 days after notice thereof from the Administrative Agent to the Borrower
(which notice will be given at the request of any Term Lender); or

55



--------------------------------------------------------------------------------



 



     (d) Representations and Warranties. any representation or warranty made or
deemed made by or on behalf of the Parent, the Borrower or any other Subsidiary
in or in connection with any Loan Document or any amendment or modification
thereof or waiver thereunder, or in any report, certificate, financial statement
or other document furnished pursuant to or in connection with any Loan Document
or any amendment or modification thereof or waiver thereunder, shall prove to
have been incorrect in any material respect (or, with respect to any
representation or warranty modified by materiality or Material Adverse Effect,
in any respect) when made or deemed made; or
     (e) Cross-Default. Either (i) the Parent or any Subsidiary shall fail to
make any payment (whether of principal or interest and regardless of amount) in
respect of any Material Indebtedness or Material Swap Obligations, when and as
the same shall become due and payable, or (ii) any event or condition occurs
that results in any Material Indebtedness becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that this clause (e) shall
not apply to secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness; or
     (f) Involuntary Insolvency Proceedings, Etc. An involuntary proceeding
shall be commenced or an involuntary petition shall be filed seeking
(i) liquidation, reorganization or other relief in respect of the Parent or any
Subsidiary or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Parent or any
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered; or
     (g) Voluntary Insolvency Proceedings, Etc. The Parent or any Subsidiary
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Parent or any
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing; or
     (h) Inability to Pay Debts. The Parent or any Subsidiary shall become
unable, admit in writing its inability or fail generally to pay its debts as
they become due; or
     (i) Judgments. One or more judgments for the payment of money in an
aggregate amount in excess of $30,000,000 (to the extent not covered by
insurance provided by a carrier that is not disputing coverage) shall be
rendered against the Parent, any Subsidiary or any

56



--------------------------------------------------------------------------------



 



combination thereof and the same shall remain unpaid or undischarged, in each
case for a period of 60 consecutive days during which period execution shall not
be effectively stayed, or any formal legal process has been commenced by a
judgment creditor to attach or levy upon any material assets of the Parent or
any Subsidiary to enforce any such judgment; or
     (j) ERISA. An ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, would reasonably be expected to result in a Material Adverse Effect;
     (k) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or the Parent or any Subsidiary (including any
Loan Party) contests in any manner the validity or enforceability of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or
     (l) Change in Control. There occurs any Change in Control.
     8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
     (a) declare the commitment of each Term Lender to make Term Loans to be
terminated, whereupon such commitments and obligation shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Term Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Parent and the Borrower; and
     (c) exercise on behalf of itself and the Term Lenders all rights and
remedies available to it and the Term Lenders under the Loan Documents;
provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Term Lender to make Term Loans shall
automatically terminate, and the unpaid principal amount of all outstanding Term
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, in each case without further act of the Administrative Agent or
any Term Lender.
     8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Term Loans have automatically become immediately due
and payable as set forth in the proviso to Section 8.02), any amounts received
on account of the Obligations shall be applied by the Administrative Agent in
the following order:

57



--------------------------------------------------------------------------------



 



     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Term Lenders (including fees, charges and disbursements of counsel to the
respective Term Lenders arising under the Loan Documents and amounts payable
under Article III), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Term Loans and other Obligations, ratably among the
Term Lenders in proportion to the respective amounts described in this clause
Third payable to them;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Term Loans ratably among the Term Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
ARTICLE IX.
ADMINISTRATIVE AGENT
     9.01 Appointment and Authority.
     Each of the Term Lenders hereby irrevocably appoints Bank of America to act
on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent and the Term Lenders, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.
     9.02 Rights as a Term Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a Term
Lender as any other Term Lender and may exercise the same as though it were not
the Administrative Agent and the term “Term Lender” or “Term Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Parent or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Term Lenders.

58



--------------------------------------------------------------------------------



 



     9.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Term Lenders as shall be expressly provided
for herein or in the other Loan Documents); provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Loan Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Parent, the Borrower or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Term Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence
of its own gross negligence or willful misconduct. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Term Lender.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     9.04 Reliance by Administrative Agent.
     The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise

59



--------------------------------------------------------------------------------



 



authenticated by the proper Person. The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Term Loan that by its terms must be fulfilled to the satisfaction of a Term
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Term Lender unless the Administrative Agent shall have received notice
to the contrary from such Term Lender prior to the making of such Term Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower or the Parent), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
     9.05 Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     9.06 Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Term Lenders and the Borrower.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, in consultation with the Borrower, to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the Term
Lenders, appoint, in consultation with the Borrower, a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Borrower and the Term Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Term Lender directly,
until such time as the Required Lenders appoint a successor Administrative Agent
as provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub agents and
their respective Related Parties in respect of

60



--------------------------------------------------------------------------------



 



any actions taken or omitted to be taken by any of them while the retiring
Administrative Agent was acting as Administrative Agent.
     9.07 Non-Reliance on Administrative Agent and Other Term Lenders. Each Term
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Term Lender or any of their Related Parties
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement. Each Term
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Term Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.
     9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Lead Arranger, the Book Managers, the Syndication Agents or the
Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Term Lender hereunder or, with respect to the Book Managers, as expressly
provided herein.
     9.09 Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Term Loan shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on the Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Term Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Term Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Term Lenders and the Administrative
Agent and their respective agents and counsel and all other amounts due the Term
Lenders and the Administrative Agent under Sections 2.08 and 10.04) allowed in
such judicial proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Term Lender to make such payments to the Administrative Agent and, in the
event that the Administrative Agent shall consent to the making of such payments
directly to the Term Lenders, to pay to the Administrative Agent any amount due
for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.08 and 10.04.

61



--------------------------------------------------------------------------------



 



     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Term Lender
any plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Term Lender to authorize the Administrative
Agent to vote in respect of the claim of any Term Lender in any such proceeding.
     9.10 Guaranty Matters. The Term Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion, to release any
Guarantor from its obligations under the Guaranty Agreement if such Person
ceases to be a Subsidiary of the Parent as a result of a transaction permitted
hereunder. Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
any Guarantor from its obligations under the Guaranty Agreement pursuant to this
Section 9.10.
ARTICLE X.
MISCELLANEOUS
     10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders (or the Administrative Agent with the consent of
the Required Lenders) and the Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that no such amendment, waiver or consent
shall:
     (a) waive any condition set forth in Section 4.01 (other than Section
4.01(i)(i) or (j), which may be waived solely by the Person to whom any such
amounts are due) without the written consent of each Term Lender;
     (b) extend or increase the Term Loan Commitment of any Term Lender (or
reinstate any Term Loan Commitment terminated as a result of funding the Term
Loans on the Closing Date or pursuant to Section 8.02) without the written
consent of such Term Lender;
     (c) postpone any date fixed by this Agreement or any other Loan Document
for any payment (including mandatory prepayments) of principal, interest, fees
or other amounts due to the Term Lenders (or any of them) hereunder or under any
other Loan Document without the written consent of each Term Lender directly
affected thereby;
     (d) reduce the principal of, or the rate of interest specified herein on,
any Term Loan, or (subject to clause (ii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Term Lender directly affected
thereby; provided that only the consent of the Required Lenders shall be
necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate or (ii) to amend
any financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Term
Loan or to reduce any fee payable hereunder;

62



--------------------------------------------------------------------------------



 



     (e) change Section 2.10 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Term Lender;
     (f) change any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Term Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder
without the written consent of each Term Lender; or
     (g) release all or substantially all of the value of the Guaranty Agreement
without the written consent of each Term Lender, except to the extent the
release of any Guarantor is permitted pursuant to Section 9.10 (in which case
such release may be made by the Administrative Agent acting alone);
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Term Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) each Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Term Loan Commitment of such Term
Lender may not be increased or extended without the consent of such Term Lender.
     If any Term Lender does not consent to a proposed amendment, waiver,
consent or release with respect to any Loan Document that requires the consent
of each Term Lender or such Term Lender and that has been approved by the
Required Lenders, the Borrower may replace such non-consenting Term Lender in
accordance with Section 10.13; provided that such amendment, waiver, consent or
release can be effected as a result of the assignment contemplated by such
Section (together with all other such assignments required by the Borrower to be
made pursuant to this paragraph).
     10.02 Notices; Effectiveness; Electronic Communications.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier or
(subject to subsection (b) below) email as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:
     (i) if to the Parent, the Borrower or the Administrative Agent, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and
     (ii) if to any other Term Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

63



--------------------------------------------------------------------------------



 



Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
     (b) Electronic Communications. Notices and other communications to the Term
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Term Lender pursuant to Article II, if such Term Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that, if such notice or other communication
is not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE PARENT AND BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE PARENT AND BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE PARENT AND BORROWER MATERIALS OR THE
PLATFORM. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Parent,
the Borrower, any Term Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Parent’s, the Borrower’s or the Administrative Agent’s
transmission of Parent and Borrower Materials through the Internet, except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided that in no event shall any Agent Party have any
liability to the Parent, the Borrower,

64



--------------------------------------------------------------------------------



 



any Term Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
     (d) Change of Address, Etc. Each of the Parent, the Borrower and the
Administrative Agent may change its address, telecopier, e-mail or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Term Lender may change its address, telecopier,
e-mail or telephone number for notices and other communications hereunder by
notice to the Borrower and the Administrative Agent. In addition, each Term
Lender agrees to notify the Administrative Agent from time to time to ensure
that the Administrative Agent has on record (i) an effective address, contact
name, telephone number, telecopier number and e-mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Term Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Parent and Borrower Materials that are not made available through the “Public
Side Information” portion of the Platform and that may contain material
non-public information with respect to the Parent or the Borrower or their
respective securities for purposes of United States Federal or state securities
laws.
     (e) Reliance by Administrative Agent and Term Lenders. The Administrative
Agent and the Term Lenders shall be entitled to rely and act upon any notices
(including telephonic Term Loan Notices) purportedly given by or on behalf of
the Parent or the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Parent and the Borrower
shall each indemnify the Administrative Agent, each Term Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Parent or the Borrower. All telephonic notices to and other
telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
     10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Term
Lender or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any Loan
Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
     Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all

65



--------------------------------------------------------------------------------



 



the Term Lenders; provided that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Term Lender from
exercising setoff rights in accordance with Section 10.08 (subject to the terms
of Section 2.10), or (c) any Term Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.10, any Term
Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.
     10.04 Expenses; Indemnity; Damage Waiver.
     (a) Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Term Lender (including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Term Lender), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Term Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Term Loans.
     (b) Indemnification by the Borrower. Each of the Parent and the Borrower
shall indemnify the Administrative Agent (and any sub-agent thereof) and each
Term Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
(including the fees, charges and disbursements of any counsel for any
Indemnitee) (excluding Taxes which shall be governed by Section 3.01), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) any Term Loan or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Parent or any of its
Subsidiaries, or any Environmental Liability related in any way to the Parent or
any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,

66



--------------------------------------------------------------------------------



 



investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party or any of the Borrower’s or such Loan Party’s
directors, shareholders or creditors, and regardless of whether any Indemnitee
is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such other Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.
     (c) Reimbursement by Term Lenders. To the extent that the Parent and the
Borrower for any reason fail to indefeasibly pay any amount required under
subsection (a) or (b) of this Section to be paid by it to the Administrative
Agent (or any sub-agent thereof) or any Related Party of any of the foregoing,
each Term Lender severally agrees to pay to the Administrative Agent (or any
such sub-agent) or such Related Party, as the case may be, such Term Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) in connection with such capacity.
The obligations of the Term Lenders under this subsection (c) are subject to the
provisions of Section 2.09(d).
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, neither the Parent, the Borrower, the Administrative Agent
nor any Term Lender shall assert, and each of them hereby waives, any claim
against any Person party to this Agreement or against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Term Loan or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
     (e) Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
     (f) Survival. The agreements in this Section shall survive the resignation
of the Administrative Agent, the replacement of any Term Lender, the termination
of the Term Loan Commitments and the repayment, satisfaction or discharge of all
the other Obligations.

67



--------------------------------------------------------------------------------



 



     10.05 Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent or any Term Lender, or the
Administrative Agent or any Term Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Term Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Term Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect. The obligations of the Term Lenders under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.
     10.06 Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither (x) the
Borrower nor the Parent may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Term Lender; provided that a merger or consolidation that
complies with Section 7.04 shall not be construed as an assignment or transfer
for purposes of this clause (x) and (y) no Term Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Term Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
     (b) Assignments by Term Lenders. Any Term Lender may at any time assign to
one or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Term Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
     (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Term Lender’s Term Loans at the time owing to it under the Term Loan
Facility, or in the case of an assignment to a Term Lender, an Affiliate of a
Term Lender or an Approved Fund, no minimum amount need be assigned; and

68



--------------------------------------------------------------------------------



 



     (B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate principal outstanding balance of the Term Loans of the assigning Term
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided that concurrent assignments to
members of an Assignee Group and concurrent assignments from members of an
Assignee Group to a single Eligible Assignee (or to an Eligible Assignee and
members of its Assignee Group) will be treated as a single assignment for
purposes of determining whether such minimum amount has been met.
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Term Lender’s rights and
obligations under this Agreement with respect to the Term Loans assigned;
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
     (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed; provided that the Borrower will be deemed to have consented
to such assignment if its response is not received by the Administrative Agent
within five days of its receipt of notice of such assignment) shall be required
unless (1) an Event of Default has occurred and is continuing at the time of
such assignment or (2) such assignment is to a Term Lender, an Affiliate of a
Term Lender or an Approved Fund; and
     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Term Loan to a Person that is not a Term Lender, an Affiliate of a Term
Lender or an Approved Fund.
     (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500; provided
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Term Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
     (v) No Assignment to Borrower. No such assignment shall be made to the
Parent, the Borrower or any of the Parent’s or Borrower’s Affiliates or
Subsidiaries.
     (vi) No Assignment to Natural Persons. No such assignment shall be made to
a natural person.

69



--------------------------------------------------------------------------------



 



Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Term Lender under this
Agreement, and the assigning Term Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Term Lender’s rights and obligations
under this Agreement, such Term Lender shall cease to be a party hereto) but
shall continue to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and
10.04 with respect to facts and circumstances occurring prior to the effective
date of such assignment. Upon request, the Borrower (at its expense) shall
execute and deliver a Term Loan Note to the assignee Term Lender. Any assignment
or transfer by a Term Lender of rights or obligations under this Agreement that
does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Term Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Term Lenders, and the Term Loan
Commitments of, and principal amounts of the Term Loans owing to, each Term
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Parent, the Borrower, the
Administrative Agent and the Term Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Term Lender hereunder
for all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Parent, the Borrower and any
Term Lender, at any reasonable time and from time to time upon reasonable prior
notice.
     (d) Participations. Any Term Lender may at any time, without the consent
of, or notice to, the Parent, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural person or the Parent, the
Borrower or any of the Parent’s or Borrower’s Affiliates or Subsidiaries) (each,
a “Participant”) in all or a portion of such Term Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Term Loans
owing to it); provided that (i) such Term Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Term Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Parent, the Borrower, the Administrative Agent and the Term
Lenders shall continue to deal solely and directly with such Term Lender in
connection with such Term Lender’s rights and obligations under this Agreement.
     Any agreement or instrument pursuant to which a Term Lender sells such a
participation shall provide that such Term Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Term Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in the first
proviso to Section 10.01 that affects such Participant. Subject to subsection
(e) of this Section, each Borrower agrees that each Participant shall be
entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as
if it were a Term Lender and had acquired its interest

70



--------------------------------------------------------------------------------



 



by assignment pursuant to subsection (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Term Lender; provided such Participant agrees
to be subject to Section 2.10 as though it were a Term Lender.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Term Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Term Lender shall not be
entitled to the benefits of Section 3.01, unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a Term
Lender.
     (f) Certain Pledges. Any Term Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Term Loan Note(s), if any) to secure obligations of such
Term Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Term Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Term Lender as a party hereto.
     10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Term Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, trustees, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or the Parent or (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Term Lender or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower or the Parent.
     For purposes of this Section, “Information” means all information received
from the Parent, the Borrower or any Subsidiary relating to the Parent or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Term Lender on
a nonconfidential basis prior to disclosure by the Parent, the

71



--------------------------------------------------------------------------------



 



Borrower or any Subsidiary; provided that, in the case of information received
from the Parent, the Borrower or any Subsidiary after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
     Each of the Administrative Agent and the Term Lenders acknowledges that
(a) the Information may include material non-public information concerning the
Parent, the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.
     10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Term Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Term Lender
or any such Affiliate to or for the credit or the account of the Borrower or any
other Loan Party against any and all of the obligations of the Borrower or such
Loan Party now or hereafter existing under this Agreement or any other Loan
Document to such Term Lender, irrespective of whether or not such Term Lender
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Loan Party may be contingent
or unmatured or are owed to a branch or office of such Term Lender different
from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Term Lender and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Term Lender or their respective Affiliates may have.
Each Term Lender agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
     10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Term Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Term Loans
or, if it exceeds such unpaid principal, refunded to the Borrower. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Term Lender exceeds the Maximum Rate, such Person may,
to the extent permitted by applicable Law, (a) characterize any payment that is
not principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.
     10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.

72



--------------------------------------------------------------------------------



 



This Agreement and the other Loan Documents constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.
     10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Term Lender, regardless of any investigation made
by the Administrative Agent or any Term Lender or on their behalf and
notwithstanding that the Administrative Agent or any Term Lender may have had
notice or knowledge of any Default at the time of the Term Loan Borrowing, and
shall continue in full force and effect as long as any Term Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied.
     10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     10.13 Replacement of Term Lenders. If any Term Lender requests compensation
under Section 3.04, or if the Borrower is required to pay any additional amount
to any Term Lender or any Governmental Authority for the account of any Term
Lender pursuant to Section 3.01, or if any Term Lender is a Defaulting Lender,
or if any circumstance exists under the last paragraph of Section 10.01 that
gives the Borrower the right to replace a Term Lender as a party hereto, then
the Borrower may, at its sole expense and effort, upon notice to such Term
Lender and the Administrative Agent, require such Term Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another Term
Lender, if a Term Lender accepts such assignment); provided that:
     (a) the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
     (b) such Term Lender shall have received payment of an amount equal to the
outstanding principal of its Term Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts

73



--------------------------------------------------------------------------------



 



under Section 3.05) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (d) such assignment does not conflict with applicable Laws.
     A Term Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Term Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.
     10.14 Governing Law; Jurisdiction; Etc.
     (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     (b) SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY OF THE
PARTIES HERETO MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY OTHER PARTY HERETO OR
THEIR RESPECTIVE PROPERTIES IN THE COURTS OF ANY JURISDICTION.
     (c) WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT

74



--------------------------------------------------------------------------------



 



PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
     10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     10.16 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrower and the Parent acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Book Managers are arm’s-length commercial transactions between the Parent,
the Borrower and their respective Affiliates, on the one hand, and the
Administrative Agent and the Book Managers, on the other hand, (B) each of the
Borrower and the Parent has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) each of the
Borrower and the Parent is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (ii) (A) the Administrative Agent and the Book
Managers each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower, the
Parent or any of their respective Affiliates, or any other Person and
(B) neither the Administrative Agent nor any Book Manager has any obligation to
the Borrower, the Parent or any of their respective Affiliates with respect to
the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Administrative Agent
and the Book Managers and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower, the Parent and their respective Affiliates, and neither the
Administrative Agent nor any Book Manager has any obligation to disclose any of
such interests to the Borrower, the Parent or any of their respective
Affiliates. To the fullest extent permitted by law, each of the Borrower and

75



--------------------------------------------------------------------------------



 



the Parent hereby waives and releases any claims that it may have against the
Administrative Agent and the Book Managers with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
     10.17 Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
     10.18 USA PATRIOT Act. Each Term Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Term Lender) hereby notifies the Borrower and the Parent that pursuant to
the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “USA Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower and the Parent, which
information includes the name and address of the Borrower and of the Parent, and
other information that will allow such Term Lender or the Administrative Agent,
as applicable, to identify the Borrower or the Parent, as applicable, in
accordance with the USA Patriot Act. Each of the Borrower and the Parent shall,
promptly following a request by the Administrative Agent or any Term Lender,
provide all documentation and other information that the Administrative Agent or
such Term Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA Patriot Act.
[Signature pages follow.]

76



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed as of the date first above written.

                  WILLIS NORTH AMERICA INC., as Borrower    
 
           
 
  By:   /s/ Donald J. Bailey    
 
     
 
   
 
  Name:   Donald J. Bailey    
 
  Title:   Chief Executive Officer    
 
                WILLIS GROUP HOLDINGS LIMITED, as Parent    
 
           
 
  By:   /s/ Patrick C. Regan    
 
     
 
   
 
  Name:   Patrick C. Regan    
 
  Title:   Chief Financial Officer    

364-Day Credit Agreement
Willis North America Inc.
Signature Pages

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as Administrative Agent    
 
           
 
  By:   /s/ Aamir Saleem    
 
     
 
   
 
  Name:   Aamir Saleem    
 
  Title:   Vice President    

364-Day Credit Agreement
Willis North America Inc.
Signature Pages

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as a Lender and the Swing Line Lender  
 
 
           
 
  By:   /s/ Kipling Davis    
 
     
 
   
 
  Name:   Kipling Davis    
 
  Title:   Senior Vice President    

364-Day Credit Agreement
Willis North America Inc.
Signature Pages

 



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A., as a Lender    
 
           
 
  By:   /s/ Erin O’Rourke    
 
     
 
   
 
  Name:   Erin O’Rourke    
 
  Title:   Executive Director    

364-Day Credit Agreement
Willis North America Inc.
Signature Pages

 



--------------------------------------------------------------------------------



 



                  SUNTRUST BANK, as a Lender    
 
           
 
  By:   /s/ Robert Maddox    
 
     
 
   
 
  Name:   Robert Maddox    
 
     
 
   
 
  Title:   Director    
 
     
 
   

364-Day Credit Agreement
Willis North America Inc.
Signature Pages

 



--------------------------------------------------------------------------------



 



                  THE ROYAL BANK OF SCOTLAND PLC, as a Lender      
 
  By:   /s/ Jonathan Shaw    
 
     
 
   
 
  Name:   Jonathan Shaw    
 
  Title:   Director    
 
     
 
   

364-Day Credit Agreement
Willis North America Inc.
Signature Pages

 